Execution Version
Exhibit 10.1


BOFA SECURITIES, INC.
BANK OF AMERICA, N.A.
One Bryant Park
New York, NY 10036


CITIZENS BANK, N.A.
28 State Street
Boston, MA 02109


MUFG
1221 Avenue of the Americas
6th Floor
New York, NY 10020
 
SUNTRUST ROBINSON HUMPHREY, INC.
TRUIST BANK
3333 Peachtree Rd.
10th Floor, South Tower
Atlanta, GA 30326
WELLS FARGO SECURITIES, LLC
WELLS FARGO BANK, N.A.
550 South Tryon Street
Charlotte, NC 28202


BANK OF MONTREAL
BMO CAPITAL MARKETS CORP.
3 Times Square
New York, NY 10036
 
SANTANDER BANK, N.A.
75 State Street
Boston, MA 02019
KEYBANK NATIONAL ASSOCIATION
KEYBANC CAPITAL MARKETS INC.
127 Public Square
Cleveland, OH 44114
REGIONS CAPITAL MARKETS, A DIVISION OF
REGIONS BANK
615 South College Street
Charlotte, NC 28202


 
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH
DEUTSCHE BANK AG NEW YORK BRANCH
DEUTSCHE BANK SECURITIES INC.
60 Wall Street
New York, NY 10005
 
FIFTH THIRD BANK, NATIONAL ASSOCIATION
142 West 57th Street
Suite 1600
New York, NY 10019





June 26, 2020
WEX Inc.
97 Darling Avenue
South Portland, ME 04106
Attention: Roberto Simon, Hilary A. Rapkin, Michael Thomas and Frank Douglass
Project Summit
Second Amended and Restated Commitment Letter
Ladies and Gentlemen:
WEX Inc. (“you” or the “Company”) has advised Bank of America, N.A. (“Bank of
America”), BofA Securities, Inc. (or any of its designated affiliates, “BofA
Securities”), Citizens Bank, N.A. (“Citizens”), MUFG (as defined below),
SunTrust Robinson Humphrey, Inc. (“STRH”), Truist Bank (“Truist Bank”), Wells
Fargo Securities, LLC (“Wells Fargo Securities”), Wells Fargo Bank, N.A. (“Wells
Fargo Bank”), Bank of Montreal (“Bank of Montreal”), BMO Capital Markets Corp.
(“BMO”), Santander Bank, N.A. (“Santander”), KeyBank National Association
(“KeyBank”), KeyBanc Capital Markets Inc. (“KBCM”), Regions Capital Markets, a
division of Regions Bank (“Regions”), Deutsche Bank AG Cayman Islands Branch
(“DBCI”), Deutsche Bank AG New York Branch (“DBNY”), Deutsche Bank Securities
Inc. (“DBSI”) and Fifth Third Bank, National Association (“Fifth Third” and,
together with Bank of America, BofA Securities, Citizens, MUFG, STRH, Truist
Bank, Wells Fargo Securities, Wells Fargo Bank, Bank of Montreal, BMO,
Santander, KeyBank, KBCM, Regions, DBCI, DBNY and DBSI, the “Commitment
Parties”, “we” or “us”) that you intend to acquire (the “Acquisition”) directly
or indirectly, the target identified to us as “Everest” (the “Everest Target”)
and the target identified to us as







--------------------------------------------------------------------------------





“Olympus” (the “Olympus Target” and together with the Everest Target, the
“Acquired Business”). The Acquisition will be effected through the acquisition
of shares of each of the Olympus Target and the Everest Target. The Company, the
Acquired Business and their respective subsidiaries are sometimes collectively
referred to herein as the “Companies”. “MUFG” means MUFG Union Bank, N.A., MUFG
Bank, Ltd., MUFG Securities Americas Inc. and/or any other affiliates or
subsidiaries as they collectively deem appropriate to provide the services
referred to herein.
You have also advised us that you intend to finance the Acquisition, the
refinancing of the Revolving Credit Facility and the Term A-3 Loans (each as
defined in the Existing Credit Agreement (as hereinafter defined)) to the extent
that the Financial Covenant Amendment Trigger (as hereinafter defined) shall not
have occurred (the “Backstop Refinancing”), the costs and expenses related to
the Transaction (as hereinafter defined) and the ongoing working capital and
other general corporate purposes of the Companies after consummation of the
Acquisition from the following sources: (a) $2,496 million (as may be reduced as
expressly provided below) in senior secured credit facilities of the Borrowers
(as hereinafter defined) (collectively, the “Senior Credit Facilities”)
comprised of (i) a term loan B facility of $1,676 million (as may be reduced as
expressly provided below) (the “Term Loan Facility”), comprised of $752 million
to fund the Transaction (the “Acquisition Term Loans”) and $924 million to be
used to refinance the Term A-3 Loans to the extent that the Financial Covenant
Amendment Trigger shall not have occurred (the “TLA Backstop Term Loans”), and
(ii) to the extent that the Financial Covenant Amendment Trigger shall not have
occurred, a revolving credit facility of $820.0 million (the “Revolving Credit
Facility”), (b) an amount equal to $600 million in gross proceeds from the
issuance and sale by the Company of senior secured notes (the “Notes”) or, if
the Notes are not issued and sold on or prior to the date of consummation of the
Acquisition, an amount equal to $600 million in senior secured bridge loans (the
“Bridge Loans” and together with any Rollover Loans and Exchange Notes (each, as
defined in Annex II-A hereto), the “Bridge Facility” and, collectively with the
Senior Credit Facilities, the “Facilities”) made available to the Company as
interim financing to the Permanent Securities (as defined in Annex II-A hereto)
in each case of this clause (b), less the aggregate amount of gross proceeds of
Permanent Securities received by the Company since the date of execution of this
Commitment Letter, (c) the issuance of common stock (the “Equity Issuance”) of
the Company as part of the consideration for the Acquisition in accordance with
the Share Purchase Agreement, dated as of January 24, 2020, relating to the
Acquisition among the Everest Target, the Olympus Target, Travelport Limited,
Toro Private Holdings I, Ltd., the Everest Sellers named therein, the Olympus
Sellers named therein (together with Travelport Limited, Toro Private Holdings
I, Ltd. and the Everest Sellers, the “Sellers”) and WEX Inc. (the “Acquisition
Agreement”) and (d) to the extent consummated, any Additional Equity Issuance
(as defined herein). The Acquisition, the entering into and initial funding of
the Facilities and all related transactions are hereinafter collectively
referred to as the “Transaction”. The date of consummation of the Acquisition is
referred to herein as the “Closing Date.”
You have also advised us that in connection with the Transaction, you have
sought and obtained amendments to the Financial Covenants (as defined in the
Existing Credit Agreement), as set forth in the Ninth Amendment to the Existing
Credit Agreement, dated the date hereof (the “Financial Covenant Amendment”).
The parties hereto acknowledge and agree that this Second Amended and Restated
Commitment Letter supersedes and replaces in all respects the Amended and
Restated Commitment Letter (the “First A&R Commitment Letter”) dated as of
February 10, 2020 (the “First A&R Signing Date”) by and among you and us, which
in turn superseded and replaced in all respects the Commitment Letter (the
“Original Commitment Letter”) dated as of January 24, 2020 (the “Original
Signing Date”) by and among you, Bank of America and BofA Securities. However,
the parties acknowledge and agree


-2-



--------------------------------------------------------------------------------





that, except to the extent contemplated hereby, this Commitment Letter does not
constitute a novation or termination of your or our obligations or liabilities
under the First A&R Commitment Letter or the Original Commitment Letter, as in
effect prior to the date hereof.
1.Commitments. In connection with the foregoing, (a) Bank of America is pleased
to advise you of its commitment to provide 100% of the Revolving Credit Facility
and the TLA Backstop Loans (in such capacity, the “Backstop Lender”), (b)(i)
Bank of America is pleased to advise you of its commitment to provide 40.0% of
the Acquisition Term Loans, (ii) Citizens is pleased to advise you of its
commitment to provide 10.5% of the Acquisition Term Loans, (iii) MUFG is pleased
to advise you of its commitment to provide 10.5% of the Acquisition Term Loans,
(iv) Truist Bank is pleased to advise you of its commitment to provide 9.5% of
the Acquisition Term Loans, (v) Wells Fargo Bank is pleased to advise you of its
commitment to provide 9.0% of the Acquisition Term Loans, (vi) Bank of Montreal
is pleased to advise you of its commitment to provide 6.0% of the Acquisition
Term Loans, (vii) Santander is pleased to advise you of its commitment to
provide 6.0% of the Acquisition Term Loans, (viii) KeyBank is pleased to advise
you of its commitment to provide 3.5% of the Acquisition Term Loans, (ix)
Regions is pleased to advise you of its commitment to provide 2.0% of the
Acquisition Term Loans, (x) DBNY is pleased to advise you of its commitment to
provide 1.5% of the Acquisition Term Loans and (xi) Fifth Third is pleased to
advise you of its commitment to provide 1.5% of the Acquisition Term Loans
(each, in such capacity, an “Initial Senior Lender” and collectively, the
“Initial Senior Lenders”), subject only to the satisfaction of the conditions
set forth in paragraph 5 below, the conditions in the section entitled
“Conditions Precedent to Closing and Initial Funding” in Annex I hereto and the
conditions in Annex III hereto) (Annex I and Annex III, collectively, the
“Senior Financing Summary of Terms”), (c)  each of BofA Securities, Citizens,
MUFG, STRH, Wells Fargo Securities, BMO, Santander, KBCM, Regions, DBSI and
Fifth Third are pleased to advise you of their willingness, and you hereby
engage each of BofA Securities, Citizens, MUFG, STRH, Wells Fargo Securities,
BMO, Santander, KBCM, Regions, DBSI and Fifth Third, to act as joint lead
arrangers and joint bookrunning managers (each in such capacity, the “Senior
Lead Arranger” and collectively, the “Senior Lead Arrangers”) for the
Acquisition Term Loans, and in connection therewith to form a syndicate of
lenders for the Acquisition Term Loans (collectively, the “Senior Lenders”) in
consultation with you, (d)(i) Bank of America is pleased to advise you of its
commitment to provide 40.0% of the Bridge Loans, (ii) Citizens is pleased to
advise you of its commitment to provide 10.5% of the Bridge Loans, (iii) MUFG is
pleased to advise you of its commitment to provide 10.5% of the Bridge Loans,
(iv) Truist Bank is pleased to advise you of its commitment to provide 9.5% of
the Bridge Loans, (v) Wells Fargo Bank is pleased to advise you of its
commitment to provide 9.0% of the Bridge Loans, (vi) Bank of Montreal is pleased
to advise you of its commitment to provide 6.0% of the Bridge Loans, (vii)
Santander is pleased to advise you of its commitment to provide 6.0% of the
Bridge Loans, (viii) KeyBank is pleased to advise you of its commitment to
provide 3.5% of the Bridge Loans, (ix) Regions is pleased to advise you of its
commitment to provide 2.0% of the Bridge Loans, (x) DBCI is pleased to advise
you of its commitment to provide 1.5% of the Bridge Loans and (xi) Fifth Third
is pleased to advise you of its commitment to provide 1.5% of the Bridge Loans
(each in such capacity, an “Initial Bridge Lender” and collectively, the
“Initial Bridge Lenders” and together with the Initial Senior Lenders, the
“Initial Lenders”), subject only to the satisfaction of the conditions set forth
in paragraph 5 below, the conditions in the section entitled “Conditions
Precedent” in Annex II hereto and the conditions in Annex III hereto) (Annex II
and Annex III, collectively, the “Bridge Summary of Terms” and, together with
the Senior Financing Summary of Terms, the “Summaries of Terms” and, together
with this letter agreement, the “Commitment Letter”), (e) Bank of America is
pleased to advise you of its willingness to act as the sole and exclusive
administrative agent (in such capacity, the “Bridge Administrative Agent” for
the Bridge Facility and (f) each of BofA Securities, Citizens, MUFG, STRH, Wells
Fargo Securities, BMO, Santander, KBCM, Regions, DBSI and Fifth Third are also
pleased to advise you of their willingness, and you hereby engage


-3-



--------------------------------------------------------------------------------





each of BofA Securities, Citizens, MUFG, STRH, Wells Fargo Securities, BMO,
Santander, KBCM, Regions, DBSI and Fifth Third, to act as joint lead arrangers
and bookrunning managers (each in such capacity, a “Bridge Lead Arranger” and
collectively, the “Bridge Lead Arrangers” and together with the Senior Lead
Arrangers, the “Lead Arrangers”) for the Bridge Loans, and in connection
therewith to form a syndicate of lenders for the Bridge Loans (collectively, the
“Bridge Lenders” and, together with the Senior Lenders, the “Lenders”) in
consultation with you. It is understood and agreed that BofA Securities will
have “lead left” placement on all marketing materials relating to the Facilities
and will perform the duties and exercise the authority customarily performed and
exercised by them in such role, including acting as sole manager of the physical
books. All capitalized terms used and not otherwise defined herein shall have
the same meanings as specified therefor in the Summary of Terms.
You agree that no other agents, co-agents, arrangers or bookrunners will be
appointed, no other titles will be awarded and no compensation (other than
compensation expressly contemplated by this Commitment Letter and the Fee Letter
referred to below) will be paid to any Lender in order to obtain its commitment
to participate in any of the Facilities unless you and we shall so agree.
Notwithstanding any provision of this Commitment Letter to the contrary, if (x)
the Company, the Required Financial Covenant Lenders (as defined in the Existing
Credit Agreement) and the Administrative Agent have executed a definitive
amendment (the “Amendment Agreement”) with respect to the Financial Covenant
Amendment (including as set forth the next paragraph) and all conditions
precedent to the effectiveness of the Financial Covenant Amendment, other than
the substantially concurrent consummation of the Acquisition and the payment of
consent fees, have been satisfied (the “Financial Covenant Amendment Trigger”),
(i) the commitments of the Backstop Lender hereunder with respect to the
Revolving Credit Facility (but, for the avoidance of doubt, not under the
Existing Credit Agreement) shall be automatically and permanently reduced to
zero and (ii) the commitments of the Backstop Lender with respect to the TLA
Backstop Term Loans shall be reduced to zero (this clause (x)(ii), the “TLA
Backstop Commitment Reduction”) or (y) the Company issues common stock (or other
equity on terms reasonably acceptable to the Commitment Parties) in addition to
the Equity Issuance, the net cash proceeds of which are to be used as
consideration for the Acquisition (any such issuance, an “Additional Equity
Issuance”) (provided, that the Company may, at its option, elect to deem any
such issuance of equity as an Additional Equity Issuance at such earlier time as
the Company otherwise enters into a commitment letter or other definitive
agreement to issue any such equity on or prior to the Closing Date), the
commitments of the Initial Senior Lenders with respect to, at the option of the
Company, the Acquisition Term Loans and/or the Bridge Facility, shall be reduced
in an aggregate amount equal to the net cash proceeds actually received by the
Company from such Additional Equity Issuance (any such reduction with respect to
the Acquisition Term Loans, the “Acquisition Term Loan Commitment Reduction” and
any such reduction with respect to the Bridge Facility, the “Bridge Commitment
Reduction”). Each of the Company and the Backstop Lender acknowledges that as of
the date hereof, the Financial Covenant Amendment Trigger has occurred and, as a
result, the commitments of the Backstop Lender with respect to the Revolving
Credit Facility (but, for the avoidance of doubt, not under the Existing Credit
Agreement) and the TLA Backstop Term Loans have been reduced to zero as
expressly contemplated above.
2.    Syndication. The Lead Arrangers intend to commence syndication of the
Facilities promptly after your acceptance of the terms of this Commitment Letter
and the Fee Letter related to the Facilities to one or more financial
institutions selected by the Lead Arrangers in consultation with you (but in any
event excluding any financial institutions identified in writing by you to the
Lead Arrangers prior to the Original Signing Date (“Excluded Institutions”))
that are reasonably acceptable to you (with your consent not to be unreasonably
withheld, conditioned or delayed); provided, however, that


-4-



--------------------------------------------------------------------------------





notwithstanding the Lead Arrangers’ right to syndicate the Facilities and
receive commitments with respect thereto, (a) except as you otherwise agree, the
Initial Lenders shall not be relieved, released or novated from their
obligations hereunder (including the obligation to fund the Facilities on the
Closing Date) in connection with any syndication, assignment or participation of
the Facilities, including their commitments in respect thereof, until after the
initial funding under the Facilities on the Closing Date has occurred, (b) no
such syndication, assignment or novation shall become effective with respect to
all or any portion of the Initial Lenders’ commitments in respect of the
Facilities until the initial funding of the Facilities, and (c) unless you
otherwise agree in writing, the Initial Lenders shall retain exclusive control
over all rights with respect to their commitments hereunder with respect to
consents, modifications, supplements, waivers and amendments, until the initial
funding of the Facilities on the Closing Date has occurred; provided that, prior
to the Closing Date, the Initial Bridge Lenders shall not assign any commitments
under the Bridge Facility without your prior written consent if such assignment
would result in the Initial Bridge Lenders jointly holding less than 51% of the
aggregate principal amount of commitments under the Bridge Facility.
You agree to actively assist, and to use your commercially reasonable efforts to
cause the Acquired Business to actively assist, the Lead Arrangers in achieving
a syndication of each of the Facilities that is satisfactory to the Lead
Arrangers. Such assistance shall include (a) your providing and causing your
advisors to provide, and using your commercially reasonable efforts to cause the
Acquired Business and its advisors to provide, the Lead Arrangers and the
Lenders upon request with all customary information reasonably deemed necessary
by the Lead Arrangers to complete such syndication, including, but not limited
to, all customary projected financial information of the Companies, (b) your
assistance in the preparation of one or more information memoranda with respect
to the Facilities in form and substance customary for transactions of this type
(each, an “Information Memorandum”) and other customary offering and marketing
materials to be used in connection with the syndication of each Facility,
(c) until the earlier of (x) 60 days after the Closing Date and (y) the
Successful Syndication (as defined in the Fee Letter) of the Facilities (such
date, the “Syndication Date”), your using your commercially reasonable efforts
to ensure that the syndication efforts of the Lead Arrangers benefit materially
from your existing lending relationships, (d) your using commercially reasonable
efforts to obtain prior to the commencement of the Marketing Period (as
hereinafter defined), monitored public corporate credit or family ratings (but
not any specific rating or ratings) of the Company after giving effect to the
Transaction and ratings of the Term Loan Facility, the Bridge Facility and the
Notes from Moody’s Investors Service, Inc. (“Moody’s”) and Standard & Poor’s
Ratings Group, a division of The McGraw-Hill Companies, Inc. (“S&P”)
(collectively, the “Ratings”), (e) prior to the Syndication Date, your ensuring,
and with respect to the Acquired Business, using your commercially reasonable
efforts to ensure, that there shall be no competing issues, offerings,
placements or arrangements of debt securities or commercial bank or other credit
facilities by the Companies (other than (i) the Facilities, including Permanent
Securities or other securities issued in lieu of or to refinance the Bridge
Facility in whole or in part, (ii) any issuances of debt by WEX Bank in the
ordinary course, (iii) overdraft lines, (iv) any unsecured notes issued to
finance the Transaction other than as set forth in clause (i) above and/or
refinance all or a portion of the Company’s 4.75% Senior Notes due 2023 (the
“Additional Unsecured Notes”), (v) any accounts receivable securitization
facilities of the Company or its subsidiaries and (vi) up to $760 million of
borrowings of revolving loans under the Existing Credit Agreement to finance the
Acquisition so long as the amount of the Acquisition Term Loans to be funded on
the Closing Date is reduced on a dollar for dollar basis until such amount
equals $0), including any renewals or refinancings of any existing debt or, in
each case, that, in the reasonable judgment of the Majority Lead Arrangers (as
defined in the Fee Letter, except that for purposes of this paragraph, the
Majority Lead Arrangers must include BofA Securities), could reasonably be
expected to materially and adversely affect the syndication of the Facilities
without the prior written consent (not to be unreasonably withheld) of the
Majority Lead Arrangers (it being understood that


-5-



--------------------------------------------------------------------------------





ordinary course working capital borrowings under the existing revolving credit
facilities of the Companies and any debt permitted to be incurred under the
Acquisition Agreement shall be permitted) and (f) prior to the Syndication Date,
your otherwise assisting the Lead Arrangers in their syndication efforts,
including by making your officers and advisors, and using your commercially
reasonable efforts to make the officers and advisors of the Acquired Business,
available from time to time to attend and make presentations regarding the
business and prospects of the Companies and the Transaction at one or more
meetings of prospective Lenders. Notwithstanding anything to the contrary
contained in this Commitment Letter or the Fee Letter or any other letter
agreement or undertaking concerning the financing of the Transaction to the
contrary, any of the requirements above (including the obtaining of the Ratings
referenced above, and the commencement or completion of any syndication of the
Facilities) shall not constitute a condition to the commitments hereunder or the
funding of the Facilities on the Closing Date.
It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the syndication of the Facilities in consultation with you, including
decisions as to the selection of prospective Lenders and any titles offered to
proposed Lenders, when commitments will be accepted and the final allocations of
the commitments among the Lenders. It is understood that no Lender participating
in the Facilities will receive compensation from you in order to obtain its
commitment, except on the terms contained herein, in the Summaries of Terms and
in the Fee Letter. It is further understood that the Initial Lenders’
commitments hereunder are not conditioned upon the syndication of, or receipt of
commitments in respect of, the Facilities and in no event shall the commencement
of successful completion of syndication of the Facilities constitute a condition
to availability of the Facilities on the Closing Date.
The parties agree that prior to the commencement of any syndication of the
Facilities, the Company and the Lead Arrangers will consult with each other in
good faith as to the best permanent financing structure available to the Company
given the market conditions at such time (it being understood that the
Commitment Parties are not providing commitments with respect to any financing
except as expressly set forth herein with respect to the Facilities).
3.    Information Requirements. You hereby represent, warrant and covenant (with
respect to Information relating to the Acquired Business, to the best of your
knowledge) that (a) all written information, other than Projections (as defined
below) and other than information of a general or industry-specific nature, that
has been or is hereafter made available to the Lead Arrangers or any of the
Lenders by or on behalf of you or any of your representatives or by or on behalf
of the Acquired Business or any of its representatives in connection with any
aspect of the Transaction (including such information, to the best of your
knowledge, relating to the Acquired Business) (the “Information”) is and will
be, when furnished, correct in all material respects and does not and will not,
when furnished and taken as a whole, contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements were made (after giving effect to all supplements and updates
thereto) and (b) all financial projections concerning the Companies that have
been or are hereafter made available to the Lead Arrangers or any of the Lenders
by or on behalf of you or any of your representatives or by or on behalf of the
Acquired Business or its representatives (the “Projections”) (to the best of
your knowledge, in the case of Projections provided by the Acquired Business)
have been or will be prepared in good faith based upon reasonable assumptions at
the time such Projections were made available to the Lead Arrangers (it being
understood and agreed that the Projections are as to future events and are not
to be viewed as facts or a guarantee of financial performance or achievement,
that the Projections are subject to significant uncertainties and contingencies,
many of which are beyond your control, and that actual results may differ


-6-



--------------------------------------------------------------------------------





from the Projections and such differences may be material). You agree that if at
any time prior to the Closing Date and, if requested by us, for such period
thereafter as is necessary to complete the Successful Syndication of the
Facilities any of the representations in the preceding sentence would be
incorrect in any material respect if the Information and Projections were being
furnished, and such representations were being made, at such time, then you will
promptly supplement, or cause to be supplemented, the Information and
Projections so that such representations will be correct in all material
respects at such time. In issuing this commitment and in arranging and
syndicating the Facilities, the Commitment Parties are and will be using and
relying on the Information and the Projections without independent verification
thereof.
You acknowledge that (a) the Commitment Parties on your behalf will make
available Information Materials to the proposed syndicate of Lenders by posting
the Information, the Projections, the Summary of Terms and any additional
summary of terms prepared for distribution to Public Lenders (as hereinafter
defined) (collectively, the “Information Materials”) on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain prospective Lenders
(such Lenders, “Public Lenders”; all other Lenders, “Private Lenders”) may have
personnel that do not wish to receive material non-public information (within
the meaning of the United States federal securities laws, “MNPI”) with respect
to the Companies, their respective affiliates or any other entity, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such entities’
securities. If requested, you will assist us in preparing an additional version
of the Information Materials not containing MNPI (the “Public Information
Materials”) to be distributed to prospective Public Lenders. It is understood
and agreed that the Company will exclude MNPI from the Public Information
Materials with respect to the Companies and the Acquisition.
Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Information Materials and (b) to prospective Public
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Public Information Materials and confirming the absence of
MNPI therefrom. In addition, (x) at our request, you shall identify Public
Information Materials by clearly and conspicuously marking the same as “PUBLIC”;
(y) all Information Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent (and its affiliates) shall be entitled to treat any
Information Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
You agree that the Lead Arrangers on your behalf may distribute the following
documents to all prospective Lenders, unless you advise the Lead Arrangers in
writing (including by email) within a reasonable time prior to their intended
distributions that such material should only be distributed to prospective
Private Lenders: (a) marketing term sheets and administrative materials for
prospective Lenders such as lender meeting invitations and funding and closing
memoranda, (b) notifications of changes to the terms of the Facilities and
(c) other materials intended for prospective Lenders after the initial
distribution of the Information Materials, including drafts (approved in writing
by the Administrative Agent (or its affiliates)) and final versions of
definitive documents with respect to the Facilities. If you advise us that any
of the foregoing items should be distributed only to Private Lenders, then the
Lead Arrangers will not distribute such materials to Public Lenders without
further discussions with you. You agree that Information Materials made
available to prospective Public Lenders in accordance with this Commitment
Letter shall not contain MNPI.


-7-



--------------------------------------------------------------------------------





4.    Fees and Indemnities.
(a)    You agree to pay the fees set forth in the Fee Letter. You also agree to
reimburse the Commitment Parties from time to time on demand for all reasonable
out-of-pocket fees and expenses (including, but not limited to, the reasonable
fees, disbursements and other charges of Cahill Gordon & Reindel LLP, as counsel
to the Lead Arrangers and the Administrative Agents, and of any special and
local counsel to the Lenders retained by the Lead Arrangers and due diligence
expenses) incurred in connection with the Facilities, the syndication thereof,
the preparation of the Credit Documentation therefor and the other transactions
contemplated hereby, whether or not the Closing Date occurs or any Credit
Documentation is executed and delivered or any extensions of credit are made
under the Facilities. You acknowledge that certain Commitment Parties may
receive a benefit, including without limitation, a discount, credit or other
accommodation, from any of such counsel based on the fees such counsel may
receive on account of their relationship with us including, without limitation,
fees paid pursuant hereto.
(b)    You also agree to indemnify and hold harmless each of the Commitment
Parties, each other Lender and each of their affiliates, successors and assigns
and their respective officers, directors, employees, agents, advisors and other
representatives (each, an “Indemnified Party”) from and against (and will
reimburse each Indemnified Party as the same are incurred for) any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, the reasonable fees, disbursements and other charges of counsel)
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) (a) any aspect
of the Transaction or any similar transaction and any of the other transactions
contemplated thereby or (b) the Facilities and any other financings, or any use
made or proposed to be made with the proceeds thereof (in all cases, whether or
not caused or arising, in whole or in part, out of the comparative, contributory
or sole negligence of the Indemnified Party), except to the extent such claim,
damage, loss, liability or expense (i) is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from (A) such
Indemnified Party’s gross negligence or willful misconduct or (B) a material
breach by such Indemnified Party of its obligations under this Commitment Letter
or (ii) arises from a proceeding by an Indemnified Party against an Indemnified
Party (other than an action (X) involving alleged conduct by you or any of your
affiliates or (Y) against an arranger or administrative agent in its capacity as
such). In the case of any claim, litigation, investigation or proceeding (any of
the foregoing, a “Proceeding”) to which the indemnity in this paragraph applies,
such indemnity shall be effective whether or not such Proceeding is brought by
you, your equity holders or creditors or an Indemnified Party or any other
person, whether or not an Indemnified Party is otherwise a party thereto and
whether or not any aspect of the Transaction is consummated. You also agree that
no Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to you, the Acquired Business or your or its
subsidiaries or affiliates or to your or their respective equity holders or
creditors or any other person arising out of, related to or in connection with
any aspect of the Transaction, except to the extent of direct (as opposed to
special, indirect, consequential or punitive) damages determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. It is
further agreed that the Commitment Parties shall only have liability to you (as
opposed to any other person), and that the Commitment Parties shall be severally
liable solely in respect of their respective commitments to the Facilities, on a
several, and not joint, basis with any other Lender. Notwithstanding any other
provision of this Commitment Letter, no Indemnified Party shall be liable for
any damages arising from the use by others of information or other materials
obtained through electronic telecommunications or other information transmission
systems, other than for direct, actual damages resulting from the gross
negligence or willful misconduct of such Indemnified Party as determined by a
final, non-appealable


-8-



--------------------------------------------------------------------------------





judgment of a court of competent jurisdiction. You shall not, without the prior
written consent of an Indemnified Party (which consent shall not be unreasonably
withheld), effect any settlement of any pending or threatened Proceeding against
an Indemnified Party in respect of which indemnity could have been sought
hereunder by such Indemnified Party unless such settlement (i) includes an
unconditional release of such Indemnified Party from all liability or claims
that are the subject matter of such Proceeding and (ii) does not include any
statement as to any admission.
5.    Conditions to Financing. The commitments of the Initial Lenders in respect
of the Facilities and the undertaking of the Lead Arrangers to provide the
services described herein are subject solely to the satisfaction (or waiver by
the Commitment Parties) of each of the following conditions precedent: (a) you
shall have accepted the separate second amended and restated fee letter
addressed to you dated the date hereof from the Commitment Parties (the “Fee
Letter”) as provided therein for the Facilities; (b) the execution and delivery
by the Borrowers and the Guarantors (provided that Guarantors that relate to the
Acquired Business shall only be required to execute and deliver any
documentation substantially simultaneously with the consummation of the
Acquisition) of definitive documentation with respect to each Facility, which
shall (i) be consistent with this Commitment Letter and the Fee Letter, (ii) be
subject in all respects to the Funds Certain Provisions (as defined below) and
(iii) give effect to the Senior Facilities Documentation Standard (as defined in
Annex I) and the Bridge Documentation Standard (as defined in Annex II) (the
“Credit Documentation”), as applicable; and (c) the satisfaction of each of the
conditions set forth in Annex III hereto; and upon satisfaction (or waiver by
the Commitment Parties) of such conditions, the initial funding of the
Facilities shall occur.
Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transaction to the contrary, (i) without limiting clause (ii)
below, the only representations relating to the Acquired Business, its
subsidiaries and its businesses the accuracy of which shall be a condition to
the availability of the Facilities on the Closing Date shall be the
representations made by or with respect to the Acquired Business and its
subsidiaries in the Acquisition Agreement as are material to the interests of
the Lenders (in their capacities as such), but only to the extent that you have
the right to terminate your obligations under the Acquisition Agreement, or to
decline to consummate the Acquisition pursuant to the Acquisition Agreement (as
hereinafter defined), as a result of a breach of such representations in the
Acquisition Agreement (to such extent, the “Acquisition Agreement
Representations”) and (ii) the only representations made by the Borrowers and
the Guarantors the accuracy of which shall be a condition to the availability of
the Facilities on the Closing Date shall be the Specified Representations (as
hereinafter defined). For purposes hereof, “Specified Representations” means the
representations and warranties of the Borrowers set forth in Sections 5.01(a),
5.01(b)(ii), 5.02 (other than clauses (b) and (c) thereof), 5.04, 5.14, 5.20(a),
5.23(a) and 5.24 (solely with respect to the use of proceeds on the Closing
Date), in each case, of the Existing Credit Agreement (it being understood that
any applicable requirements of Section 6.13 of the Existing Credit Agreement
shall be required to be complied with substantially concurrently with the
consummation of the Acquisition on the Closing Date with respect to subsidiaries
organized in, or collateral located in, the United States that are a part of the
Acquired Business; provided that to the extent any security interest in the
intended collateral for the Senior Credit Facilities (other than any collateral
the security interest in which may be perfected by the filing of a UCC financing
statement in the applicable UCC filing office or the delivery of certificates
evidencing equity interests in material domestic wholly owned subsidiaries of
the Acquired Business (except for any such subsidiaries of the Acquired Business
with respect to which the Company has not received such certificates from the
Acquired Business after use of commercially reasonable efforts to obtain such
certificates)) is not provided on the Closing Date after your use of
commercially reasonable efforts to do so without undue burden or expense, the
provision of such perfected security interest(s) shall not constitute a
condition


-9-



--------------------------------------------------------------------------------





precedent to the availability of the Senior Credit Facilities on the Closing
Date but shall be required to be delivered after the Closing Date pursuant to
any applicable requirements of Section 6.13 of the Existing Credit Agreement).
To the extent any security interest in the intended collateral for the Bridge
Facility is not provided on the Closing Date after your use of commercially
reasonable efforts to do so without undue burden or expense, the provision of
such perfected security interest(s) shall not constitute a condition precedent
to the availability of the Bridge Facilities on the Closing Date but shall be
required to be delivered after the Closing Date pursuant to arrangements and
timing to be mutually agreed between the Company and the Bridge Administrative
Agent. The provisions of this paragraph are referred to herein as the “Funds
Certain Provisions”.
6.    Confidentiality and Other Obligations. This Commitment Letter and the Fee
Letter and the contents hereof and thereof are confidential and may not be
disclosed in whole or in part to any person or entity without the prior written
consent of the Commitment Parties except (i) this Commitment Letter and the Fee
Letter may be disclosed (A) on a confidential basis to your directors, officers,
employees, accountants, attorneys and other representatives and professional
advisors who need to know such information in connection with the Transaction
and are informed of the confidential nature of such information, (B) pursuant to
the order of any court or administrative agency in any pending legal or
administrative proceeding, or otherwise as required by applicable law or stock
exchange requirement or compulsory legal process (in which case you agree to
inform the Commitment Parties promptly thereof prior to such disclosure to the
extent permitted by applicable law), and (C) on a confidential basis to the
directors, officers, employees, accountants, attorneys and other representatives
and professional advisors of the Sellers and the Acquired Business; provided
that the Fee Letter is redacted in a manner reasonably satisfactory to the
Commitment Parties, (ii) Annex I and Annex II and the existence of this
Commitment Letter and the Fee Letter (but not the contents of the Commitment
Letter and the Fee Letter) may be disclosed to Moody’s, S&P and any other rating
agency on a confidential basis, (iii) the aggregate amount of the fees
(including upfront fees and original issue discount) payable under the Fee
Letter and otherwise in connection with the Transaction may be disclosed as part
of generic disclosure regarding sources and uses for closing of the Transaction
(but without disclosing any specific fees, market flex or other economic terms
set forth therein or to whom such fees or other amounts are owed), (iv) the
Commitment Letter and the Fee Letter may be disclosed on a confidential basis to
your auditors for customary accounting purposes, including accounting for
deferred financing costs, (v) you may disclose the Commitment Letter (but not
the Fee Letter) and its contents in any information memorandum or syndication
distribution, as well as in any proxy statement or other public filing relating
to the Acquisition or the Facilities, and (vi) the Commitment Letter and Fee
Letter may be disclosed to a court, tribunal or any other applicable
administrative agency or judicial authority in connection with the enforcement
of your rights hereunder (in which case you agree to inform the Commitment
Parties promptly thereof prior to such disclosure to the extent permitted by
applicable law).
The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this letter agreement and otherwise in
connection with the Transactions and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent the Commitment
Parties from disclosing any such information (i) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case the Commitment Parties agree to inform you promptly
thereof to the extent not prohibited by law, rule or regulation), (ii) upon the
request or demand of any regulatory or self-regulatory authority having
jurisdiction over the Commitment Parties or any of their respective affiliates,
(iii) to the extent that such information becomes publicly available other than
by reason of disclosure in violation of this agreement by the Commitment
Parties, (iv) to the Commitment Parties’ affiliates,


-10-



--------------------------------------------------------------------------------





employees, legal counsel, independent auditors and other experts or agents who
need to know such information in connection with the Transactions and are
informed of the confidential nature of such information, (v) for purposes of
establishing a “due diligence” defense, (vi) to the extent that such information
is received by the Commitment Parties from a third party that is not to the
Commitment Parties’ knowledge subject to confidentiality obligations to you,
(vii) to the extent that such information is independently developed by the
Commitment Parties, (viii) to potential Lenders, participants, assignees or any
direct or indirect contractual counterparties to any swap or derivative
transaction relating to you or your obligations under the Facilities, in each
case, who agree to be bound by the terms of this paragraph (or language
substantially similar to this paragraph or as otherwise reasonably acceptable to
you and each Commitment Party, including as may be agreed in any confidential
information memorandum or other marketing material), (ix) to Moody’s and S&P and
to Bloomberg, LSTA and similar market data collectors with respect to the
syndicated lending industry; provided that such information is limited to
Annex I and Annex II and is supplied only on a confidential basis or (x) with
your prior written consent. This paragraph shall terminate on the earlier of
(a) the initial funding under the Facilities and (b) the second anniversary of
the Original Signing Date.
You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and will treat confidential
information relating to the Companies and their respective affiliates with the
same degree of care as they treat their own confidential information. The
Commitment Parties further advise you that they will not make available to you
confidential information that they have obtained or may obtain from any other
customer.
In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that (i) the Facilities and any related arranging or other
services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, (ii) the Commitment Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby, (iv) in
connection with each transaction contemplated hereby and the process leading to
such transaction, each of the Commitment Parties has been, is, and will be
acting solely as a principal and has not been, is not, and will not be acting as
an advisor, agent or fiduciary, for you or any of your affiliates, stockholders,
creditors or employees or any other party, (v) the Commitment Parties have not
assumed and will not assume an advisory, agency or fiduciary responsibility in
your or your affiliates’ favor with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
of the Commitment Parties has advised or is currently advising you or your
affiliates on other matters) and the Commitment Parties have no obligation to
you or your affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth in this Commitment Letter and
(vi) the Commitment Parties and their respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from yours and
those of your affiliates, and the Commitment Parties have no obligation to
disclose any of such interests to you or your affiliates. To the fullest extent
permitted by law, you hereby waive and release any claims that you may have
against the Commitment Parties with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated by this Commitment Letter.


-11-



--------------------------------------------------------------------------------





The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”) and the requirements of 31 C.F.R. § 1010.230
(the “Beneficial Ownership Regulation”), each of them is required to obtain,
verify and record information that identifies the Borrowers and the Guarantors,
which information includes the name and address of such persons and other
information that will allow the Commitment Parties, as applicable, to identify
such persons in accordance with the U.S.A. Patriot Act and the Beneficial
Ownership Regulation.
7.    Survival of Obligations. The provisions of Sections 2, 3, 4, 6 (except as
provided in Section 6) and 8 shall remain in full force and effect regardless of
whether any Credit Documentation shall be executed and delivered and
notwithstanding the termination of this Commitment Letter or any commitment or
undertaking of the Commitment Parties hereunder, except that the provisions of
paragraphs 2 and 3 shall not survive if the commitments and undertakings of the
Commitment Parties are terminated prior to the effectiveness of the Facilities.
8.    Miscellaneous. This Commitment Letter and the Fee Letter may be executed
in multiple counterparts and by different parties hereto in separate
counterparts, all of which, taken together, shall constitute an original.
Delivery of an executed counterpart of a signature page to this Commitment
Letter or the Fee Letter by telecopier, facsimile or other electronic
transmission (e.g., a “pdf” or “tiff”) shall be effective as delivery of a
manually executed counterpart thereof. Headings are for convenience of reference
only and shall not affect the construction of, or be taken into consideration
when interpreting, this Commitment Letter or the Fee Letter.
This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York; provided that (a) the
interpretation of “Material Adverse Effect”, and the determination whether a
Material Adverse Effect has occurred, (b) the determination whether the
Acquisition has been consummated in all material respects in accordance with the
terms of the Acquisition Agreement and (c) the determination of whether as a
result of any inaccuracy of any Acquisition Agreement Representation you have
the right to terminate your obligations under the Acquisition Agreement, or to
decline to consummate the Acquisition pursuant to the Acquisition Agreement,
shall, in each case, be governed by and construed in accordance with English law
without giving effect to any choice or conflict of law provision or rule
(whether of England or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than England. Each party hereto hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter, the Fee Letter, the Transaction and the
other transactions contemplated hereby and thereby or the actions of the
Commitment Parties in the negotiation, performance or enforcement hereof. Each
party hereto hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the Borough of Manhattan in New York City in respect of
any suit, action or proceeding arising out of or relating to the provisions of
this Commitment Letter, the Fee Letter, the Transaction and the other
transactions contemplated hereby and thereby and irrevocably agrees that all
claims in respect of any such suit, action or proceeding shall be heard and
determined in any such court. The parties hereto agree that service of any
process, summons, notice or document by registered mail addressed to you shall
be effective service of process against you for any suit, action or proceeding
relating to any such dispute. Each party hereto waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such suit, action or proceedings brought in any
such court, and any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. A final


-12-



--------------------------------------------------------------------------------





judgment in any such suit, action or proceeding brought in any such court may be
enforced in any other courts to whose jurisdiction you are or may be subject by
suit upon judgment.
No party has been authorized by the Commitment Parties to make any oral or
written statements that are inconsistent with this Commitment Letter. Neither
this Commitment Letter (including the attachments hereto) nor the Fee Letter may
be amended or any term or provision hereof or thereof waived or modified except
by an instrument in writing signed by each of the parties hereto.
This Commitment Letter may not be assigned by you without our prior written
consent (and any purported assignment without such consent will be null and
void), is intended to be solely for the benefit of the parties hereto and is not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto (and the Indemnified Parties).
Please indicate your acceptance of the terms of the Facilities set forth in this
Commitment Letter and the Fee Letter by returning to us executed counterparts of
this Commitment Letter and the Fee Letter not later than 11:59 p.m. (New York
City time) on June 26, 2020, whereupon the undertakings of the parties with
respect to the Facilities shall become effective to the extent and in the manner
provided hereby. This offer shall terminate with respect to the Facilities if
not so accepted by you at or prior to that time. Thereafter, all accepted
commitments and undertakings of the Commitment Parties hereunder will expire on
the earliest of (a) 11:59 p.m. (New York City time) on the date that is two
business days following the Outside Date (as defined in the Acquisition
Agreement as in effect on January 24, 2020), (b) the closing of the Acquisition
without the use of the Facilities and (c) the termination of the Acquisition
Agreement in accordance with its terms (such earliest date, the “Termination
Date”). In addition, the commitments of the Commitment Parties shall be
terminated or reduced as expressly provided in accordance with the terms of the
third paragraph of Section 1 above. You may terminate or reduce the commitments
of the Initial Lenders under this Commitment Letter (in whole or in part at any
time and from time to time) in respect of the Term Loan Facility (solely with
respect to the Acquisition Term Loans) and/or the Bridge Facility; provided that
any such commitment termination or reduction will reduce the commitments of each
Initial Lender in respect of the Term Loan Facility and/or Bridge Facility, as
applicable, on a pro rata basis.
[The remainder of this page intentionally left blank.]




-13-



--------------------------------------------------------------------------------






We are pleased to have the opportunity to work with you in connection with this
important financing.
Very truly yours,
BANK OF AMERICA, N.A.
By:
/s/ Jeff Piercy    
Name: Jeff Piercy
Title: Director

BOFA SECURITIES, INC.
By:
/s/ Jeff Piercy    
Name: Jeff Piercy
Title: Director

  


Signature Page to Project Summit Commitment Letter

--------------------------------------------------------------------------------






CITIZENS BANK, N.A.


By:    /s/ Drew Galloway            
Name: Drew Galloway
Title: Vice President
  


Signature Page to Project Summit Commitment Letter

--------------------------------------------------------------------------------






MUFG BANK, LTD.


By:    /s/ James Gorman            
Name: James Gorman
Title: Managing Director


Signature Page to Project Summit Commitment Letter

--------------------------------------------------------------------------------





SUNTRUST ROBINSON HUMPHREY, INC.


By:    /s/ Tim O’Leary                
Name: Tim O’Leary
Title:    Managing Director


TRUIST BANK


By:    /s/ Brian M. Lewis                
Name: Brian M. Lewis
Title:    Managing Director






Signature Page to Project Summit Commitment Letter

--------------------------------------------------------------------------------





WELLS FARGO SECURITIES, LLC


By:    /s/ Mitch Williams            
Name: Mitch Williams
Title: Vice President


WELLS FARGO BANK, N.A.


By:    s/ Nathan Paouncic            
Name: Nathan Paouncic
Title:    Vice President




Signature Page to Project Summit Commitment Letter

--------------------------------------------------------------------------------





BANK OF MONTREAL


By:    /s/ David Lynch                
Name: David Lynch
Title:    Managing Director


BMO CAPITAL MARKETS CORP.


By:    /s/ David Lynch                
Name: Dave Lynch
Title:    Managing Director




Signature Page to Project Summit Commitment Letter

--------------------------------------------------------------------------------





SANTANDER BANK, N.A.


By:    /s/ David Swoyer            
Name: David Swoyer
Title:    Executive Director, Middle Market






Signature Page to Project Summit Commitment Letter

--------------------------------------------------------------------------------






KEYBANK NATIONAL ASSOCIATION


By:    /s/ Robert Levy                
Name:    Robert Levy
Title:    Director


KEYBANC CAPITAL MARKETS INC.


By:    /s/ Robert Levy                
Name:    Robert Levy
Title:    Director






Signature Page to Project Summit Commitment Letter

--------------------------------------------------------------------------------






REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK


By:    /s/ Russ Fallis                
Name:    Russ Fallis
Title:    Managing Director






Signature Page to Project Summit Commitment Letter

--------------------------------------------------------------------------------






DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH


By:    /s/ Celine Catherine            
Name:    Celine Catherine
Title:    Managing Director


By:    /s/ Joseph Devine            
Name:    Joseph Devine
Title:    Director


DEUTSCHE BANK SECURITIES INC.


By:    /s/ Celine Catherine            
Name:    Celine Catherine
Title:    Managing Director


By:    /s/ Joseph Devine            
Name:    Joseph Devine
Title:    Director






Signature Page to Project Summit Commitment Letter

--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH


By:    /s/ Sandeep Desal            
Name:    Sandeep Desal
Title:    Managing Director


By:    /s/ Joseph Devine            
Name:    Joseph Devine
Title:    Director




Signature Page to Project Summit Commitment Letter

--------------------------------------------------------------------------------






FIFTH THIRD BANK, NATIONAL ASSOCIATION


By:    /s/ Lydia Altman            
Name:    Lydia Altman
Title:    Senior Vice President
    


Signature Page to Project Summit Commitment Letter

--------------------------------------------------------------------------------








Accepted and agreed to as of the date
first written above:
WEX INC.
By:
/s/ Michael Thomas    
Name: Michael Thomas
Title: Vice President and Treasurer





Signature Page to Project Summit Commitment Letter

--------------------------------------------------------------------------------






ANNEX I
SUMMARY OF TERMS AND CONDITIONS
SENIOR CREDIT FACILITIES

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I is attached.
Borrowers:
WEX Inc., a Delaware corporation (the “Company”) and, with respect to the
Revolving Credit Facility, WEX International Holdings and any other subsidiary
of the Company appointed as a Designated Borrower (as defined in the Existing
Credit Agreement (collectively, the “Borrowers”).

Guarantors:
Same as the Existing Credit Agreement.

Senior Administrative and
Collateral Agent:
Bank of America, N.A. (“Bank of America”) will continue to act as sole and
exclusive administrative and collateral agent for the Lenders (the “Senior
Administrative Agent”).



Joint Lead Arrangers
and Bookrunning
Managers:
BofA Securities, Inc. (or any of its affiliates) (“BofA Securities”), Citizens
Bank, N.A. (“Citizens”), MUFG (as defined below), SunTrust Robinson Humphrey,
Inc. (“STRH”), Wells Fargo Securities, LLC (“Wells Fargo Securities”), BMO
Capital Markets Corp. (“BMO”), Santander Bank, N.A. (“Santander”), KeyBanc
Capital Markets Inc. (“KBCM”), Regions Capital Markets, a division of Regions
Bank (“Regions”), Deutsche Bank Securities Inc. (“DBSI”) and Fifth Third Bank,
National Association (“Fifth Third”) will act as joint lead arrangers and joint
bookrunning managers for the Acquisition Term Loans (the “Senior Lead
Arrangers”). “MUFG” means MUFG Union Bank, N.A., MUFG Bank, Ltd., MUFG
Securities Americas Inc. and/or any other affiliates or subsidiaries as they
collectively deem appropriate to provide the services referred to herein.

Senior Lenders:
Banks, financial institutions and institutional lenders selected by the Senior
Lead Arrangers in consultation with the Company (excluding the Excluded
Institutions) and that are reasonably acceptable to the Company (with the
Company’s consent not to be unreasonably withheld, conditioned or delayed) and,
after the initial funding of the Senior Credit Facilities, subject to the
restrictions set forth in the Assignments and Participations section below (the
“Senior Lenders”).

Existing Credit Agreement:
Credit Agreement, dated as of July 1, 2016 (as amended, supplemented or
otherwise modified prior to the Closing Date, the “Existing Credit Agreement”),
among the Company, certain subsidiaries of the Company, as borrowers or
guarantors, Bank of America, N.A., as administrative agent and collateral agent,
and the other parties thereto.



Annex I-1



--------------------------------------------------------------------------------





Facilities:
An aggregate principal amount of $2,496 million will be available through the
following facilities:

Term Loan Facility: a $1,676 million (as may be reduced by the TLA Backstop
Commitment Reduction and/or the Acquisition Term Loan Commitment Reduction) term
loan B facility incurred pursuant to Section 2.17 and Section 2.18 of the
Existing Credit Agreement in the form of a new class of term loans, all of which
will be drawn on the Closing Date (the “Term Loan Facility”). The Term Loan
Facility will be available in U.S. Dollars. As of the date hereof, the TLA
Backstop Commitment Reduction has occurred in accordance with its terms.
Revolving Credit Facility: to the extent that the Financial Covenant Amendment
Trigger shall not have occurred, a $820.0 million revolving credit facility (the
“Revolving Credit Facility”), pursuant to Section 2.18 of the Existing Credit
Agreement as Refinancing Revolving Credit Commitments (as defined in the
Existing Credit Agreement) to replace all outstanding revolving commitments
under the Existing Credit Agreement, available from time to time on or after the
Closing Date until the Revolving Maturity Date (as defined below), and to
include a committed sublimit of $250.0 million for the issuance of standby and
commercial letters of credit (each, a “Letter of Credit”) and a sublimit for
swingline loans (each, a “Swingline Loan”). Letters of Credit will be initially
issued by Bank of America (in such capacity, the “Issuing Bank”), and each of
the Lenders under the Revolving Credit Facility will purchase an irrevocable and
unconditional participation in each Letter of Credit and each Swingline Loan.
Letters of Credit may be issued on the Closing Date in order to backstop, roll
over or replace letters of credit outstanding under the Existing Credit
Agreement. The Revolving Credit Facility will be available in U.S. Dollars and
in “Alternative Currencies” (as defined in the Existing Credit Agreement). As of
the date hereof, the Financial Covenant Trigger has occurred in accordance with
its terms and, as a result, the commitments of the Backstop Lender with respect
to the Revolving Credit Facility (but, for the avoidance of doubt, not under the
Existing Credit Agreement) have been reduced to zero.
Swingline Option:
Same as the Existing Credit Agreement, Bank of America, N.A., in its capacity as
the swingline lender, may make Swingline Loans available on a same day basis.

Purpose:
The proceeds of the borrowings under the Senior Credit Facilities on the Closing
Date, together with, the Equity Issuance, the Additional Equity Issuance, if
any, and any proceeds of the Bridge Facility or Permanent Securities, shall be
used (i) to finance in part the Acquisition, (ii) to consummate the Backstop
Refinancing (if applicable) and (iii) to pay fees and expenses incurred in
connection with the Transaction; provided that up to $760.0 million in the
aggregate of borrowings under the Revolving Credit Facility (as defined in the
Existing Credit Agreement), proceeds from the aggregate principal amount of
Notes and Permanent



Annex I-2



--------------------------------------------------------------------------------





Securities in excess of $600.0 million issued to finance the Acquisition and
cash on hand may be used on the Closing Date to finance the Acquisition, so long
as the amount of Acquisition Term Loans to be funded on the Closing Date is
reduced on a dollar for dollar basis until such amount equals $0. In addition to
the foregoing, the proceeds of the Revolving Credit Facility shall be used to
provide ongoing working capital, to finance acquisitions, restricted payments,
to refinance indebtedness and for other general corporate purposes of the
Company and its subsidiaries.
Interest Rates:
The interest rates per annum (calculated on a 360-day basis) applicable to the
Senior Credit Facilities will be, at the option of the applicable Borrower
(i) LIBOR plus the Applicable Margin (as hereinafter defined) or (ii) the Base
Rate plus the Applicable Margin. The “Applicable Margin” means (a) with respect
to the Revolving Credit Facility, initially 3.50% per annum, in the case of
LIBOR advances, and 2.50% per annum, in the case of Base Rate advances, and
(b) with respect to the Term Loan Facility, 2.50% per annum, in the case of
LIBOR advances, and 1.50% per annum, in the case of Base Rate advances. From and
after delivery of the financial statements for the first full fiscal quarter
following the Closing Date, the Applicable Margins with respect to the Revolving
Credit Facility will be subject to adjustment based on the grid set forth below:

Applicable Rate
 
Pricing Level
Consolidated Leverage Ratio
Base Rate Loans
Eurocurrency Rate Loans
(Letters of Credit)
Commitment Fee
1
< 3.00 to 1.00
1.50%
2.50%
0.30%
2
≥ 3.00 to 1.00 and < 4.00 to 1.00
2.00%
3.00%
0.40%
3
≥ 4.00 to 1.00
2.50%
3.50%
0.50%



Each Swingline Loan shall bear interest at the Base Rate plus the Applicable
Margin for Base Rate loans under the Revolving Credit Facility.
The applicable Borrower may select interest periods of one week, one, two, three
or six months (and, if agreed to by all relevant Lenders, twelve months or less)
for LIBOR advances. Interest shall be payable at the end of the selected
interest period, but no less frequently than quarterly.
“LIBOR” and “Base Rate” will have meanings given to the terms “Eurocurrency
Rate” and “Base Rate” in the Existing Credit Agreement.
Immediately upon the occurrence of any principal payment or bankruptcy event of
default or upon the request of the required lenders during the continuance of
any other event


Annex I-3



--------------------------------------------------------------------------------





of default, interest will accrue on the outstanding obligations under the Senior
Credit Facilities at the Default Rate (as defined in the Existing Credit
Agreement).
Commitment Fee:
A commitment fee of, initially, 0.50% per annum shall be payable on the actual
daily unused portions of the Revolving Credit Facility, such fee to be payable
quarterly in arrears and on the date of termination or expiration of the
commitments under the Revolving Credit Facility. From and after delivery of the
financial statements for the first full fiscal quarter following the Closing
Date, the commitment fee will be subject to adjustment based on the grid set
forth above. Swingline Loans will not be considered utilization of the Revolving
Credit Facility for purposes of this calculation. No commitment fee shall be
paid to any defaulting lender.

Calculation of Interest
and Fees:
Same as the Existing Credit Agreement.

Cost and Yield Protection:
Same as the Existing Credit Agreement.

Tax Gross-Up:
Same as the Existing Credit Agreement.

Letter of Credit Fees:
Letter of Credit fees equal to the Applicable Margin from time to time on LIBOR
advances under the Revolving Credit Facility on a per annum basis will be
payable quarterly in arrears and shared proportionately by the Lenders under the
Revolving Credit Facility. In addition, a fronting fee equal to 12.5 basis
points per annum will be payable to the Issuing Bank for its own account, as
well as customary issuance and documentary fees. Both the Letter of Credit fees
and the fronting fees will be calculated on the amount available to be drawn
under each outstanding Letter of Credit.

Maturity:
Term Loan Facility: 7 years after the Closing Date.

Revolving Credit Facility: The Revolving Maturity Date (as defined in the
Existing Credit Agreement).
Incremental Facilities:
Same as the Existing Credit Agreement; provided that in the case of an
incremental term facility (i) the maturity date applicable to such incremental
term facility shall be on or after the maturity date of the Term Loan Facility
(and the weighted average life shall be no shorter than the weighted average
life of the Term Loan Facility) and (ii) in the event that the all-in yield for
such incremental term facility is greater than the all-in yield for the Term
Loan Facility by more than 0.50%, the Applicable Margin for the Term Loan
Facility shall be increased to the extent necessary so that the all-in yield for
such incremental term facility is not more than 0.50% higher than the all-in
yield for the Term Loan Facility.

Refinancing Facilities:
Same as the Existing Credit Agreement.



Annex I-4



--------------------------------------------------------------------------------





Documentation
Standard:
The Credit Documentation for the Senior Credit Facilities shall be in the form
of an amendment to the Existing Credit Agreement pursuant to Section 2.17 of the
Existing Credit Agreement (in the case of the Acquisition Term Loans) and
Section 2.18 of the Existing Credit Agreement (in the case of the TLA Backstop
Term Loans and the Revolving Credit Facility) and shall otherwise be consistent
with the Existing Credit Agreement except as set forth herein (collectively, the
“Senior Facilities Documentation Standard”).

Scheduled Amortization:
Term Loan Facility: The Term Loan Facility will be subject to quarterly
amortization of principal in aggregate annual amounts equal to 1.00% of the
original aggregate principal amount of the Term Loan Facility, with the balance
payable at final maturity of the Term Loan Facility.

Revolving Credit Facility: None.
Mandatory Prepayments:
Same as the Existing Credit Agreement.

Optional Prepayments and
Commitment Reductions:
The Senior Credit Facilities may be prepaid at any time in whole or in part
without premium or penalty, upon written notice, at the option of the applicable
Borrower, except (x) that any prepayment of LIBOR advances other than at the end
of the applicable interest periods therefor shall be made with reimbursement for
any funding losses and redeployment costs of the Lenders resulting therefrom and
(y) as set forth in “Repayment Premium” below. Each optional prepayment of the
Term Loan Facility shall be applied as directed by the Company. The unutilized
portion of any commitment under the Senior Credit Facilities may be reduced
permanently or terminated by the Company at any time without penalty.

Repayment Premium:
In the event that all or any portion of the Term Loan Facility is subject to a
Repricing Transaction (as defined in the Existing Credit Agreement) occurring on
or prior to the date that is six months following the Closing Date, such
repayment, prepayment, refinancing, replacement or repricing will be made at
101.0% of the principal amount so repaid, prepaid, refinanced, replaced or
repriced. If all or any portion of the Term Loan Facility held by any Lender is
repaid, prepaid, refinanced or replaced pursuant to a “yank-a-bank” or similar
provision in the Credit Documentation as a result of, or in connection with,
such Lender not agreeing or otherwise consenting to any waiver, consent or
amendment in connection with a Repricing Transaction, such repayment,
prepayment, refinancing or replacement will be made at 101.0% of the principal
amount so repaid, prepaid, refinanced or replaced. For the avoidance of doubt,
in no event shall the application of proceeds of an equity issuance be deemed a
Repricing Transaction.

Security:
Same as the Existing Credit Agreement.

Conditions Precedent


Annex I-5



--------------------------------------------------------------------------------





to Closing and Initial
Funding:
Any conditions to the availability of the initial borrowing and other extensions
of credit under the Senior Credit Facilities on the Closing Date will be limited
to those conditions specified in paragraph 5 of the Commitment Letter.

Conditions Precedent to
Each Borrowing Under the
Revolving Credit Facility
After the Closing Date:
Same as the Existing Credit Agreement.



Representations and
Warranties:
Same as the Existing Credit Agreement. Notwithstanding anything herein to the
contrary, during the period from the Closing Date until the date that is 30 days
after the Closing Date (the “Clean-Up Period”), any breach of a representation
or warranty (other than a Specified Representation) arising solely by reason of
any matter or circumstance relating to the Acquired Business and its
subsidiaries will be deemed not to be a breach of a representation or warranty
if, and for so long as, the circumstances giving rise to the relevant breach of
representation or warranty: (a) are capable of being remedied within the
Clean-Up Period and the Company and its subsidiaries are taking appropriate
steps to remedy such breach, (b) do not have and would not be reasonably likely
to have a Material Adverse Effect and (c) were not procured by or approved by
the Company or any of its subsidiaries immediately prior to the Closing Date.

Covenants:
Same as the Existing Credit Agreement, except that Section 7.11 of the Existing
Credit Agreement shall, to the extent applicable, be amended consistent with the
Financial Covenant Amendment.

Events of Default:
Same as the Existing Credit Agreement, it being understood that with respect to
the financial covenants applicable to the Revolving Credit Facility, a breach
shall only result in an event of default with respect to the Term Loan Facility
upon the Lenders under the Revolving Credit Facility having terminated the
commitments under the Revolving Credit Facility and accelerating any loans
thereunder then outstanding.

Assignments and
Participations:
Same as the Existing Credit Agreement.

Waivers and Amendments:
Same as the Existing Credit Agreement.

Indemnification:
Same as the Existing Credit Agreement.

Governing Law:
New York.

Expenses:
Same as the Existing Credit Agreement.

Counsel to the Senior


Annex I-6



--------------------------------------------------------------------------------





Lead Arrangers and
the Senior Administrative
Agent:
Cahill Gordon & Reindel LLP.







Annex I-7



--------------------------------------------------------------------------------






ANNEX II-A
SUMMARY OF TERMS AND CONDITIONS
BRIDGE FACILITY
Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II-A is
attached.
Borrower:
The Company.

Guarantors:
Same as the Senior Credit Facilities; provided that no foreign subsidiaries of
the Company shall be Guarantors under the Bridge Facility.

Bridge Administrative Agent:
Bank of America, N.A. or an affiliate thereof will act as sole and exclusive
administrative agent for the Bridge Lenders (the “Bridge Administrative Agent”).

Joint Lead Arrangers and
Bookrunning Managers:
BofA Securities, Inc. (or any of its affiliates) (“BofA Securities”), Citizens
Bank, N.A. (“Citizens”), MUFG (as defined below), SunTrust Robinson Humphrey,
Inc. (“STRH”), Wells Fargo Securities, LLC (“Wells Fargo Securities”), BMO
Capital Markets Corp. (“BMO”), Santander Bank, N.A. (“Santander”), KeyBanc
Capital Markets Inc. (“KBCM”), Regions Capital Markets, a division of Regions
Bank (“Regions”) and Deutsche Bank Securities Inc. (“DBSI”) and Fifth Third
Bank, National Association (“Fifth Third”) will act as joint lead arrangers and
joint bookrunning managers for the Bridge Loans (the “Bridge Lead Arrangers”).
“MUFG” means MUFG Union Bank, N.A., MUFG Bank, Ltd., MUFG Securities Americas
Inc. and/or any other affiliates or subsidiaries as they collectively deem
appropriate to provide the services referred to herein.

Bridge Lenders:
Banks, financial institutions and institutional lenders selected by the Bridge
Lead Arrangers in consultation with the Borrower (excluding the Excluded
Institutions) and that are reasonably acceptable to the Borrower (with the
Borrower’s consent not to be unreasonably withheld, conditioned or delayed) and,
after the initial funding of the Bridge Facility, subject to the restrictions
set forth in the Assignments and Participations section below (the “Bridge
Lenders”).

Bridge Loans:
An amount equal to $600.0 million (as may be reduced by the Bridge Commitment
Reduction) of senior secured bridge loans (the “Bridge Loans”), less the
aggregate amount of gross proceeds of (a) any Notes or (b) without duplication,
any other debt securities of the Borrower issued on or prior to the Closing Date
to finance the Acquisition and designated in writing by the Borrower as
“Permanent Securities” (collectively, “Permanent Securities”). The Bridge Loans
will be available to the Borrower in one drawing upon consummation of the
Acquisition.



Annex II-A-1



--------------------------------------------------------------------------------





Ranking:
The Bridge Loans will be senior secured obligations of the Borrower and rank
pari passu in right of payment with or senior to all other obligations of the
Borrower. The guarantees will be senior secured obligations of each Guarantor
and rank pari passu in right of payment with or senior to all other obligations
of such Guarantor.

Security:
Subject to the Funds Certain Provisions, the Bridge Facility shall be secured on
a pari passu basis with the Senior Credit Facilities (if applicable) and the
Existing Credit Agreement with respect to the collateral held by the Borrower
and the Guarantors under the Bridge Facility. The lien priority, relative rights
and other creditors’ rights issues in respect of the Senior Credit Facilities
(if applicable), the Existing Credit Agreement and the Bridge Facility will be
set forth in a intercreditor agreement substantially in the form of the attached
as Annex IV.

Purpose:
The proceeds of the Bridge Loans, together with borrowings under the Senior
Credit Facilities on the Closing Date, the Equity Issuance, and the Additional
Equity Issuance, if any, shall be used (i) to finance in part the Acquisition,
(ii) to consummate the Backstop Refinancing (if applicable) and (iii) to pay
fees and expenses incurred in connection with the Transaction.

Interest Rate:
Interest shall be payable quarterly in arrears at a rate per annum equal to
three-month LIBOR plus the Applicable Margin.

“Applicable Margin” shall initially be 500 basis points, and will increase by an
additional 50 basis points at the end of each subsequent three-month period for
as long as the Bridge Loans are outstanding; provided that the interest rate
shall not exceed the Total Cap (as defined in the Fee Letter).
“LIBOR” shall be deemed to be not less than 1.00% per annum.
Immediately upon the occurrence of any principal payment or bankruptcy event of
default or upon the request of the required lenders during the continuance of
any other event of default, interest will accrue (i) on the principal of the any
loan at a rate of 200 basis points in excess of the rate otherwise applicable to
such loan and (ii) on any other outstanding amount at a rate of 200 basis points
in excess of the non-default interest rate then applicable to the Bridge Loans,
and will be payable on demand.
All calculations of interest shall be made on the basis of actual number of days
elapsed in a 360-day year.
Cost and Yield Protection:
Consistent with the Bridge Documentation Standard.

Amortization:
None.



Annex II-A-2



--------------------------------------------------------------------------------





Optional Prepayments:
The Bridge Loans may be prepaid prior to the first anniversary of the Closing
Date (the “Rollover Date”), without premium or penalty, in whole or in part,
upon written notice, at the option of the Borrower, at any time, together with
accrued interest to the prepayment date.

Mandatory Prepayments:
The Borrower shall prepay the Bridge Loans without premium or penalty together
with accrued interest to the prepayment or purchase date, with (a) subject to
customary exceptions and thresholds consistent with the Existing Credit
Agreement, all the net cash proceeds by the Borrower or any of its subsidiaries
from any disposition of assets outside the ordinary course of business or
casualty event by the Borrower or any of its subsidiaries, in each case, to the
extent such proceeds are not reinvested (or committed to be reinvested) in
assets useful in the business of the Borrower or any of its subsidiaries within
twelve months of the date of such disposition or casualty event and, if so
committed to be reinvested, reinvested no later than 180 days after the end of
such twelve month period, (b) all net cash proceeds from the issuance or
incurrence after the Closing Date of any Take-Out Financing (as defined in the
Fee Letter) or any qualifying refinancing indebtedness and (c) all net cash
proceeds from any issuance of equity interests by the Borrower, subject to
exceptions to be agreed. The Borrower’s obligation to prepay Bridge Loans and
purchase Exchange Notes shall be deemed to be satisfied with respect to clause
(a) above on a dollar-for-dollar basis to the extent of amounts applied to (i)
repay loans under the Existing Credit Agreement (including the Term Loan
Facility), and in the case of the revolving credit facility, to the extent
accompanied by a permanent reduction in commitments thereunder and (ii) prepay
Bridge Loans or purchase Exchange Notes, as applicable, on a pro rata basis.

Change of Control:
In the event of a Change of Control (to be defined as in the Existing Credit
Agreement), each Bridge Lender will have the right to require the Borrower, and
the Borrower must offer, to prepay the outstanding principal amount of the
Bridge Loans at a price equal to 100% of the principal amount thereof, plus
accrued and unpaid interest thereon to the date of prepayment.

Conversion into Rollover
Loans:
If the Bridge Loans have not been previously prepaid in full for cash on or
prior to the Rollover Date, the principal amount of the Bridge Loans outstanding
on the Rollover Date may, subject to the conditions precedent set forth in Annex
II-B, be converted into senior secured rollover loans with a maturity of 6 years
from the Closing Date and otherwise having the terms set forth in Annex II-B
(the “Rollover Loans”). Any Bridge Loans not converted into Rollover Loans shall
be repaid in full on the Rollover Date.



Annex II-A-3



--------------------------------------------------------------------------------





Exchange into
Exchange Notes:
Each Bridge Lender that is (or will immediately transfer its Exchange Notes to)
an Eligible Holder (as defined in Annex II-C) will have the right, at any time
on or after the Rollover Date, to exchange Rollover Loans held by it for senior
secured exchange notes of the Borrower having the terms set forth in Annex II-C
(the “Exchange Notes”). Notwithstanding the foregoing, the Borrower will not be
required to exchange Rollover Loans for Exchange Notes unless at least $100
million of Exchange Notes would be outstanding immediately after such exchange.
The Exchange Notes shall not be subject to any registration rights and shall be
“Rule 144A for life”.

Bridge Loan Documentation
Standard:
The Credit Documentation for the Bridge Facility (i) shall be negotiated in good
faith and be substantially identical to the Existing Credit Agreement and
Collateral Documents (as defined in the Existing Credit Agreement) to the extent
applicable, in each case with appropriate modifications to reflect the structure
of the Bridge Facility, (ii) shall contain only the terms and conditions set
forth in this Summary of Term and Conditions and other terms and provisions to
be mutually agreed upon, the definitive terms of which will be negotiated in
good faith, (iii) shall reflect the operational and strategic requirements of
the Borrower and its respective subsidiaries in light of their size, industries
and practices, (iv) shall be consistent with the proposed business plan and
financial model of the Borrower, (v) shall reflect the customary agency and
operational requirements of the Bridge Administrative Agent and applicable legal
and accounting updates and (vi) shall be in a form such that they do not impair
the availability of the Bridge Facility on the Closing Date if the conditions to
financing in paragraph 5 of the Commitment Letter are met (collectively, the
“Bridge Documentation Standard”).

Conditions Precedent:
Any conditions to the availability of the initial borrowing and other extensions
of credit under the Bridge Facility on the Closing Date will be limited to those
conditions specified in paragraph 5 of the Commitment Letter.

Affirmative Covenants:
In accordance with the Bridge Documentation Standard, affirmative covenants that
are consistent with the Existing Credit Agreement. In addition, the Borrower
will be required to comply with the Fee Letter and to use its commercially
reasonable efforts in accordance with the Fee Letter to refinance the Bridge
Facility with the proceeds of the Permanent Securities as promptly as
practicable following the Closing Date, including by taking the actions
specified in paragraph (vii) of Annex III.

Negative Covenants:
In accordance with the Bridge Documentation Standard, negative covenants that
are customary for “Rule 144A for life” high yield secured debt securities of
issuers of similar size and credit quality;



Annex II-A-4



--------------------------------------------------------------------------------





provided that prior to the Rollover Date, the limitation on restricted payments
and the limitation on debt will be more restrictive than customary high yield
covenants and the Existing Credit Agreement, to the extent permitted by the
Existing Credit Agreement.
Representations and
Warranties, Events of
Default, Waivers and
Consents:
Based on those contained in the Existing Credit Agreement with customary
modifications, including with respect to the Clean-Up Period.

Assignments and
Participations:
Each Bridge Lender will be permitted to make assignments in minimum amounts to
be agreed to other entities approved by the Bridge Administrative Agent, which
approval shall not be unreasonably withheld or delayed; provided, however, that
(i) no such approval shall be required in connection with assignments to other
Bridge Lenders or any of their affiliates, and (ii) prior to the Rollover Date
and so long as no Demand Failure Event (as defined in the Fee Letter) has
occurred and no payment or bankruptcy event of default shall be continuing, the
consent of the Borrower shall be required with respect to any assignment if,
subsequent thereto, the Initial Bridge Lenders would hold less than 51% of the
outstanding aggregate principal amount of the loans under the Bridge Facility.
Each Bridge Lender will also have the right, without any consent, to assign as
security all or part of its rights under the Credit Documentation to any Federal
Reserve Bank. Bridge Lenders will be permitted to sell participations with
voting rights limited to significant matters such as changes in amount, rate and
maturity date. An assignment fee in the amount of $3,500 will be charged with
respect to each assignment unless waived by the Bridge Administrative Agent in
its sole discretion.

Governing Law:
New York.

Indemnification and
Expenses:
Same as the Existing Credit Agreement.

Counsel to Bridge Lead    
Arrangers:
Cahill Gordon & Reindel LLP.

    

ANNEX II-B
SUMMARY OF TERMS AND CONDITIONS
SENIOR ROLLOVER LOANS
Capitalized terms not otherwise defined herein have the same meanings as
specified
therefor in the Commitment Letter to which this Annex II-B is attached.
Borrower:
Same as the Borrower of the Bridge Loans.

Guarantors:
Same as the Bridge Loans.

Rollover Loans:
Rollover Loans in an initial principal amount equal to 100% of the outstanding
principal amount of the Bridge Loans on the Rollover Date. Subject to the
conditions precedent set forth below, the Rollover Loans will be available to
the Borrower to refinance the Bridge Loans on the Rollover Date. The Rollover
Loans will be governed by the Credit Documentation for the Bridge Loans and,
except as set forth below, shall have the same terms as the Bridge Loans.

Ranking:
Same as the Bridge Loans.

Security:
Same as the Bridge Loans.

Interest Rate:
Interest shall be payable quarterly in arrears at a rate per annum equal to the
Total Cap.

Immediately upon the occurrence of any principal payment or bankruptcy event of
default or upon the request of the required lenders during the continuance of
any other event of default, interest will accrue on the overdue principal of the
Rollover Loans and on any other overdue amount at a rate of 200 basis points in
excess of the rate otherwise applicable to the Rollover Loans, and will be
payable on demand.
All calculations of interest shall be made on the basis of actual number of days
elapsed in a 360-day year.
Maturity:
Six (6) years after the Closing Date (the “Rollover Maturity Date”).

Amortization:
None.

Optional Prepayments:
For so long as the Rollover Loans have not been exchanged for Exchange Notes of
the Borrower as provided in Annex II-C, they may be prepaid at the option of the
Borrower, in whole or in part, at any time, together with accrued and unpaid
interest to the prepayment date (but without premium or penalty).

Conditions Precedent to
Rollover:
The ability of the Borrower to convert any Bridge Loans into Rollover Loans is
subject to the following conditions being satisfied:

(i)
at the time of any such refinancing, there shall exist no payment or bankruptcy
event of default;

(ii)
all fees due to the Bridge Lead Arrangers and the Initial Bridge Lenders shall
have been paid in full; and

(iii)
no order, decree, injunction or judgment enjoining any such refinancing shall be
in effect.

Covenants/Other Terms:
From and after the Rollover Date, the covenants, mandatory offers to purchase
(in lieu of mandatory prepayments) and defaults which would be applicable to the
Exchange Notes, if issued, will also be applicable to the Rollover Loans in lieu
of the corresponding provisions of the Bridge Loans (except that any offer to
repurchase upon the occurrence of a change of control will be made at 100% of
the outstanding principal amount thereof, plus accrued and unpaid interest to
the date of repurchase).

Assignments and
Participations:
Same as the Bridge Loans.

Governing Law:
New York.

Indemnification and
Expenses:
Same as the Bridge Loans.




ANNEX II-C
SUMMARY OF TERMS AND CONDITIONS
SENIOR EXCHANGE NOTES
Capitalized terms not otherwise defined herein have the same meanings as
specified
therefor in the Commitment Letter to which this Annex II-C is attached.
Issuer:
Same as the Borrower of the Bridge Loans.

Guarantors:
Same as the Bridge Loans.

Exchange Notes:
The Borrower will issue the Exchange Notes under an indenture (the “Indenture”)
which will include provisions customary for an indenture governing publicly
traded high yield debt securities, but shall contain only those payments,
mandatory offers to purchase, covenants and events of default expressly set
forth (or referred to) in this Annex II-C and shall be consistent with the
Bridge Documentation Standard (for the avoidance of doubt, for the purposes of
this Annex II-C, as applicable to high yield debt securities rather than a
bridge facility). The Borrower will appoint a trustee reasonably acceptable to
the Bridge Administrative Agent. Except as expressly set forth above, the
Exchange Notes shall have the same terms as the Rollover Loans.

Ranking:
Same as the Bridge Loans.

Security:
Same as the Bridge Loans.

Interest Rate:
Interest shall be payable semi-annually in arrears at a per annum rate equal to
the Total Cap.

The Borrower will pay interest on overdue principal and premium, if any, at the
then applicable interest rate on the Exchange Notes to the extent lawful. In
addition, the Borrower shall pay interest on overdue installments of interest
(without regard to any applicable grace periods), at the then applicable
interest rate on the Exchange Notes to the extent lawful.
Maturity:
Same as the Rollover Loans.

Amortization:
None.

Optional Redemption:
Until the second anniversary of the Closing Date, the Exchange Notes will be
redeemable at a customary “make-whole” premium calculated using a discount rate
equal to the yield on comparable Treasury securities plus 50 basis points.
Thereafter, the Exchange Notes will be redeemable at the option of the Issuer at
a premium equal to 50% of the coupon on the Exchange Notes, declining ratably to
par on the date which is two years prior to the Rollover Maturity Date.

In addition, Exchange Notes will be redeemable at the option of the Issuer prior
to the second anniversary of the Closing Date with the net cash proceeds of
qualified equity offerings of the Issuer at a premium equal to the coupon on the
Exchange Notes; provided that after giving effect to such redemption at least
65% of the aggregate principal amount of Exchange Notes originally issued shall
remain outstanding.
Mandatory
Offer to Purchase:
The Issuer will be required to offer to purchase the Exchange Notes upon a
Change of Control (to be defined in the Indenture in a manner consistent with
the Existing Credit Agreement) at 101% of the principal amount thereof plus
accrued interest to the date of purchase (or 100% in the case of Exchange Notes
held by a Commitment Party or its affiliates, with customary exceptions with
respect to asset management affiliates or bona fide open market purchases). In
addition, the Exchange Notes will be subject to a customary offer to purchase
upon dispositions by the Borrower or any of its subsidiaries.

Right to Transfer
Exchange Notes:
Each holder of Exchange Notes shall have the right to transfer its Exchange
Notes in whole or in part, at any time to an Eligible Holder (as defined below);
provided that if the Issuer or any of its affiliates holds Exchange Notes, such
Exchange Notes shall be disregarded in any voting. “Eligible Holder” will mean
(a) an institutional “accredited investor” within the meaning of Rule 501 under
the Securities Act, (b) a “qualified institutional buyer” within the meaning of
Rule 144A under the Securities Act, (c) a person acquiring the Exchange Notes
pursuant to an offer and sale occurring outside of the United States within the
meaning of Regulation S under the Securities Act or (d) a person acquiring the
Exchange Notes in a transaction that is, in the opinion of counsel reasonably
acceptable to the Issuer, exempt from the registration requirements of the
Securities Act; provided that in each case such Eligible Holder represents that
it is acquiring the Exchange Notes for its own account and that it is not
acquiring such Exchange Notes with a view to, or for offer or sale in connection
with, any distribution thereof (within the meaning of the Securities Act) that
would be in violation of the securities laws of the United States or any state
thereof.

Covenants:
Such covenants as are customary for offerings of high yield senior secured debt
securities (including incurrence-based negative covenants) which shall be not
less favorable than those in the Senior Credit Facilities or Bridge
Documentation Standard (for the avoidance of doubt, the limitation on restricted
payments and the limitation on debt being more restrictive than customary high
yield covenants and the Senior Credit Facilities under the Bridge Facility shall
not be applicable).

Registration Rights:
None.

Governing Law:
New York.

Indemnification and
Expenses:
Same as the Bridge Loans.







ANNEX III
CONDITIONS PRECEDENT TO CLOSING
Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex III is attached.
The initial extensions of credit under the Facilities will, subject to the Funds
Certain Provisions, be subject to satisfaction or waiver (or the substantially
concurrent satisfaction, as applicable) of the following conditions precedent
(as well as those set forth in paragraph 5 of the Commitment Letter):
(i)    The Acquisition (including the Equity Issuance) shall have been, or shall
substantially concurrently with the funding of the Facilities be, consummated in
all material respects in accordance with the terms of the Acquisition Agreement
and shall not have been altered, amended or otherwise changed or supplemented or
any provision waived or consented to (including any change in the purchase
price) in any manner that is materially adverse to the interests of the Lenders
or the Lead Arrangers (in their respective capacities as such) without the prior
written consent (not to be unreasonably withheld, delayed or conditioned) of the
Initial Lenders (it being understood that (x) any reduction of the purchase
price in respect of the Acquisition will not be materially adverse to the
Lenders and the Lead Arrangers, so long as such reduction shall be applied first
to reduce the amount of commitments in respect of the Bridge Facility (or any
Permanent Securities issued in lieu of the Bridge Facility) and, after
commitments in respect of the Bridge Facility have been reduced to zero, to
reduce the amount of the commitments in respect of Acquisition Term Loans, and
(y) any increase in the purchase price in respect of the Acquisition will not be
deemed to be materially adverse to the interests of the Lenders or the Lead
Arrangers (in their respective capacities as such) to the extent that proceeds
from the issuance of common stock (or other equity on terms reasonably
acceptable to the Commitment Parties) or cash on hand (other than as a result of
borrowings under the Borrower’s revolving credit facility under the Existing
Credit Agreement) is used to fund any such increase). The Acquisition Agreement
Representations shall be true and correct in all material respects, but only to
the extent the failure of any Acquisition Agreement Representation to be true
and correct in all material respects gives you the right to terminate your
obligations under the Acquisition Agreement, or to decline to consummate the
Acquisition pursuant to the Acquisition Agreement, and the Specified
Representations shall be true and correct in all material respects.
(ii)    Since the date of the Acquisition Agreement, there shall not have been
any Material Adverse Effect (as defined in the Acquisition Agreement as in
effect on January 24, 2020) and no event, change, development, state of facts or
effect shall have occurred that would reasonably be expected to have a Material
Adverse Effect.
(iii)    The Lenders shall have received certification as to the solvency of the
Company and its subsidiaries on a consolidated basis (after giving effect to the
Transaction and the incurrence of indebtedness related thereto) from the chief
financial officer of the Company, substantially in the form of the solvency
certificate attached as Exhibit N to the Existing Credit Agreement.
(iv)    The Lenders shall have received (a) customary opinions of counsel to the
Borrowers and the Guarantors and customary corporate resolutions, certificates,
borrowing notices and (b) subject to the Funds Certain Provisions, substantially
concurrent with the consummation of the Acquisition, the Company shall have
complied with any applicable requirements of Section 6.13 of the Existing Credit
Agreement as of the Closing Date with respect to any entities organized in the
United States (it being understood that the Company shall comply with Section
6.13 of the Existing Credit Agreement with respect to entities organized in
other jurisdictions within the time periods set forth in Section 6.13 of the
Existing Credit Agreement).
(v)    The Lead Arrangers shall have received:
(1)(A) the audited consolidated balance sheets and related consolidated
statements of operations, cash flows and shareholders’ equity of (x) the Company
for the three most recently completed fiscal years of the Company ended at least
60 days before the Closing Date and (y) each of the Everest Target and the
Olympus Target for such number of the most recently completed fiscal years ended
at least 75 days before the Closing Date required by Item 9.01 of Form 8-K and
Rule 3-05 of Regulation S-X of the SEC for a business acquisition required to be
described in answer to Item 2.01 of Form 8-K, in each case, accompanied by an
unqualified report thereon by their respective independent registered public
accountants; (B) the unaudited consolidated balance sheets and related
statements of operations and cash flows of each of the Company, the Everest
Target and the Olympus Target for each fiscal quarter (other than the last
fiscal quarter of a fiscal year) of the Company, the Everest Target and the
Olympus Target ended after December 31, 2019 and at least 45 days before the
Closing Date (including the comparable prior year period), in each case,
reviewed under Statement on Auditing Standards No. 100 by their respective
independent registered public accountants; provided, that in the case of the
financial statements to be delivered pursuant to subclauses (A) and (B), (i) in
the case of the financial statements of the Olympus Target, such financial
statements need not include a reconciliation to generally accepted accounting
principles in the United States (“GAAP”) unless it is determined that
collectively, the Everest Target and the Olympus Target would be a “significant
subsidiary” of the Company pursuant to Rule 1-02(w) of Regulation S-X at a level
of significance of 30% or higher, as determined in accordance with Rule 3-05 of
Regulation S-X and (ii) in the case of the financial statements of the Everest
Target, such financial statements shall include a reconciliation to GAAP unless
the Company is able to obtain a “no action letter” from the SEC permitting the
exclusion of such reconciliation; and (C) a pro forma balance sheet and related
statement of operations of the Company and its subsidiaries (including the
Acquired Business) as of and for the twelve-month period ending on the last day
of the most recently completed four-fiscal quarter period for which financial
statements have been delivered pursuant to clauses (A) or (B) above, as
applicable, as well as for the most recently completed fiscal year and interim
period for which financial statements are required to be delivered pursuant to
clauses (A) or (B) above, as applicable, in each case after giving effect to the
Transaction (all of which financial statements shall, (i) in the case of the
Company, be prepared in accordance with GAAP and Regulation S-X of the
Securities Act of 1933, as amended (“Regulation S-X”) (provided that such pro
forma financial statements referenced in clause (C) above shall, in all cases,
include reconciliations to GAAP for the financial statements of each of the
Olympus Target and the Everest Target sufficient to prepare such pro forma
financial statements but need not include adjustments of the type contemplated
by Financial Accounting Standards Board Accounting Standards Codification 805,
Business Combinations (formerly SFAS 141R)) and (ii) in the case of the Everest
Target and the Olympus Target, be prepared in accordance with IFRS EU (in the
case of the Olympus Target and its Subsidiaries) or IFRS IASB (in the case of
the Everest Target and its Subsidiaries), as applicable (with reconciliations to
GAAP to the extent required above), but which need not be prepared in compliance
with Regulation S-X (the financial statements described in clauses (A), (B) and
(C), the “Required Bond Financial Statements”); provided, that the filing with
the SEC of an annual or quarterly report on Form 10-K or Form 10-Q by the
Company containing such required financial statements and audit reports will
satisfy the foregoing requirements in clauses (A) and (B) above); provided,
further that the Lead Arrangers acknowledge receipt of all financial information
required to be delivered for the Company for all fiscal years and fiscal
quarters of the Company ended on or prior to March 31, 2020; and
(2)(A) the audited consolidated balance sheets and related consolidated
statements of operations, cash flows and shareholders’ equity of (x) the Company
for the three most recently completed fiscal years of the Company ended at least
60 days before the Closing Date and (y) each of the Everest Target and the
Olympus Target for such number of the most recently completed fiscal years ended
at least 75 days before the Closing Date required by Item 9.01 of Form 8-K and
Rule 3-05 of Regulation S-X of the SEC for a business acquisition required to be
described in answer to Item 2.01 of Form 8-K, in each case, accompanied by an
unqualified report thereon by their respective independent registered public
accountants; (B) the unaudited consolidated balance sheets and related
statements of operations and cash flows of each of the Company, the Everest
Target and the Olympus Target for each fiscal quarter (other than the last
fiscal quarter of a fiscal year) of the Company, the Everest Target and the
Olympus Target ended after December 31, 2019 and at least 45 days before the
Closing Date (including the comparable prior year period); provided, that in the
case of the financial statements to be delivered pursuant to subclauses (A) and
(B), (i) in the case of the financial statements of the Olympus Target, such
financial statements need not include a reconciliation to GAAP unless it is
determined that collectively, the Everest Target and the Olympus Target would be
a “significant subsidiary” of the Company pursuant to Rule 1-02(w) of Regulation
S-X at a level of significance of 30% or higher, as determined in accordance
with Rule 3-05 of Regulation S-X and (ii) in the case of the financial
statements of the Everest Target, such financial statements shall include a
reconciliation to GAAP unless the Company is able to obtain a “no action letter”
from the SEC permitting the exclusion of such reconciliation; and (C) a pro
forma balance sheet and related statement of operations of the Company and its
subsidiaries (including the Acquired Business) as of and for the twelve-month
period ending on the last day of the most recently completed four-fiscal quarter
period for which financial statements have been delivered pursuant to clauses
(A) or (B) above, as applicable, in each case after giving effect to the
Transaction (all of which financial statements shall, (i) in the case of the
Company, be prepared in accordance with GAAP (provided that such pro forma
financial statements referenced in clause (C) above shall, in all cases, include
reconciliations to GAAP for the financial statements of each of the Olympus
Target and the Everest Target sufficient to prepare such pro forma financial
statements but need not include adjustments of the type contemplated by
Financial Accounting Standards Board Accounting Standards Codification 805,
Business Combinations (formerly SFAS 141R)) and (ii) in the case of the Everest
Target and the Olympus Target, be prepared in accordance with IFRS EU (in the
case of the Olympus Target and its Subsidiaries) or IFRS IASB (in the case of
the Everest Target and its Subsidiaries), as applicable (with reconciliations to
GAAP to the extent required above), but which need not be prepared in compliance
with Regulation S-X (the financial statements described in clauses (A), (B) and
(C), the “Required Bank Financial Statements”); provided, that the filing with
the SEC of an annual or quarterly report on Form 10-K or Form 10-Q by the
Company containing such required financial statements and audit reports will
satisfy the foregoing requirements in clauses (A) and (B) above); provided,
further that the Lead Arrangers acknowledge receipt of all financial information
required to be delivered for the Company for all fiscal years and fiscal
quarters of the Company ended on or prior to March 31, 2020;
(vi)    [Reserved].
(vii)    With respect to the Bridge Facility, (a) one or more investment banks
reasonably satisfactory to the Bridge Lead Arrangers (collectively, the
“Investment Bank”) shall have been engaged to privately place the Notes (the
Commitment Parties acknowledge that the condition set forth in this clause (a)
has been satisfied), (b) the Investment Bank shall have received (i) a customary
offering memorandum or private placement memorandum (an “Offering Memorandum”)
(which for the avoidance of doubt, shall not include information customarily
provided by the Investment Bank or its counsel, the description of the Notes and
any other parts thereof for which the Investment Bank’s or its advisors’
cooperation or approval would be required for the Offering Memorandum to be
complete), suitable for use in a customary “road show” relating to the Notes,
which Offering Memorandum shall contain financial statements, pro formas,
business and other financial data of the type customarily included in a private
placement of non-convertible secured debt securities without registration rights
pursuant to Rule 144A promulgated under the Securities Act (it being understood
that the only historic and pro forma financial statements required to be
delivered with respect to this clause (vii) are the Required Bond Financial
Statements), but which, for the avoidance of doubt, shall not include (x)
financial information (or audit reports covering financial information) that
would be required to be included to permit a registration statement on Form S-1
registering an offering of the Notes to be declared effective pursuant to Rule
3-09, Rule 3-10 or Rule 3-16 of Regulation S-X; (y) information regarding
executive compensation under Item 402 of Regulation S-K or related to SEC
Release Nos. 33-8732A, 34-54302A and IC-27444A or (z) other information not
customarily provided in an offering memorandum for a Rule 144A offering without
registration rights), and (ii) drafts of customary “comfort” letters (including
“negative assurance” comfort) that independent accountants of the Company, the
Everest Target and the Olympus Target would be prepared to deliver upon
completion of customary procedures in connection with the offering of the Notes
(the “Required Bond Information”); provided that if at any time you shall in
good faith believe that you have provided the Required Bond Information, you may
deliver to the Bridge Lead Arrangers written notice to that effect (stating when
you believe you completed any such delivery), in which case you shall be deemed
to have delivered the Required Bond Information on the date specified in such
notice and the Bond Marketing Period shall be deemed to have commenced on the
date specified in such notice, in each case unless the Bridge Lead Arrangers in
good faith reasonably believe that you have not completed such delivery and,
within two business days after their receipt of such notice from you, the Bridge
Lead Arrangers deliver a written notice to you to that effect (stating with
specificity which information you have not delivered for purposes of compliance
with this condition only) (provided that it is understood that the delivery of
such written notice from the Bridge Lead Arrangers to you will not prejudice
your right to assert that the Required Bond Information has in fact been
delivered), and (c) the Investment Bank shall have been afforded a period of at
least 15 consecutive business days following the satisfaction of the condition
set forth in clause (b) above to seek to offer and sell or privately place the
Notes with qualified purchasers thereof (the “Bond Marketing Period”); provided
that if the Bond Marketing Period would not be completed on or prior to August
21, 2020, then the Bond Marketing Period shall commence no earlier than
September 8, 2020.
(viii)    All fees due to the Administrative Agents, the Lead Arrangers and the
Lenders on the Closing Date pursuant to the Fee Letter and the Amendment
Agreement shall have been, or shall substantially concurrently with the initial
funding of the Facilities be, paid, and all expenses to be paid or reimbursed to
the Administrative Agents and the Lead Arranger that have been invoiced a
reasonable period of time prior to the Closing Date shall have been, or shall
substantially concurrent with the initial funding of the Facilities be, paid.
(ix)    The Borrowers and each of the Guarantors shall have provided (i) the
documentation and other information to the Administrative Agents that are
required by regulatory authorities under applicable “know-your-customer” rules
and regulations, including the Patriot Act, at least 3 business days prior to
the Closing Date to the extent such information has been requested at least 10
days prior to the Closing Date and (ii) a certification regarding beneficial
ownership of the Borrowers required by the Beneficial Ownership Regulations at
least 5 days prior to the Closing Date to any Lender who requests such
certification at least 10 days prior to the Closing Date.
(x)    With respect to the Senior Credit Facilities, all of the applicable
requirements under (i) Section 2.17 of the Existing Credit Agreement (as in
effect on the Closing Date) with respect to the incurrence of the Acquisition
Term Loans and (ii) if, and only if, the Financial Covenant Amendment Trigger
shall not have occurred, Section 2.18 of the Existing Credit Agreement (as in
effect on the Closing Date) with respect to the Revolving Credit Facility and
the TLA Backstop Term Loans, in each case, shall have been complied with or
waived, except to the extent that any such requirements have been satisfied on
an earlier date by the making of an LCT Election (as defined in the Existing
Credit Agreement) (it being understood and agreed that the Company has made an
LCT Election concurrently with the execution and delivery of the Original
Commitment Letter). For the avoidance of doubt, from and after the LCT Test Date
(as defined in the Existing Credit Agreement), the absence of any Default or
Event of Default (other than a payment or bankruptcy Event of Default) or the
making of any representations or warranties (other than the Specified
Representations) shall not constitute a condition precedent to the initial
extensions of credit under the Facilities.
(xi)    The Closing Date shall not occur prior to April 1, 2020.









ANNEX IV
FORM OF INTERCREDITOR AGREEMENT





















































[FORM OF]
FIRST LIEN INTERCREDITOR AGREEMENT
among
WEX INC.,

THE OTHER GRANTORS PARTY HERETO,
BANK OF AMERICA, N.A.,
as First Lien Collateral Agent for the Credit Agreement Secured Parties,
[INSERT NAME],
as the Initial Additional Agent,


and
EACH ADDITIONAL AGENT FROM TIME TO TIME PARTY HERETO


dated as of [ ], 20[ ]







FIRST LIEN INTERCREDITOR AGREEMENT dated as of [ ], 20[ ] (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), among
WEX INC., a Delaware corporation (the “Borrower”), the other Grantors (as
defined below) party hereto, BANK OF AMERICA, N.A., as collateral agent for the
Credit Agreement Secured Parties (as defined below) (in such capacity and
together with its successors in such capacity, the “First Lien Collateral
Agent”), [INSERT NAME], as agent for the Initial Additional First Lien Secured
Parties (as defined below) (in such capacity and together with its successors in
such capacity, the “Initial Additional Agent”) and each Additional Agent from
time to time party hereto for the Additional First Lien Secured Parties of the
Series with respect to which it is acting in such capacity.


In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the First Lien Collateral Agent (for itself and on behalf of the
Credit Agreement Secured Parties), the Initial Additional Agent (for itself and
on behalf of the Initial Additional First Lien Secured Parties) and each
Additional Agent (for itself and on behalf of the Additional First Lien Secured
Parties of the applicable Series) agree as follows:
ARTICLE I

Definitions
SECTION 1.01     Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:
“Additional Agent” means the collateral agent and the administrative agent
and/or trustee (as applicable) or any other similar agent or Person under any
Additional First Lien Documents, in each case, together with its successors in
such capacity.
“Additional First Lien Debt Facility” means one or more debt facilities,
commercial paper facilities or indentures for which the requirements of Section
5.13 of this Agreement have been satisfied, in each case with banks, other
lenders or trustees, providing for revolving credit loans, term loans, letters
of credit, notes or other borrowings, in each case, as amended, restated,
supplemented or otherwise modified, refinanced or replaced from time to time;
provided that the Credit Agreement shall not constitute an Additional First Lien
Debt Facility at any time.
“Additional First Lien Documents” means, with respect to any Series of
Additional First Lien Obligations, the notes, credit agreements, indentures,
security documents and other operative agreements evidencing or governing such
Indebtedness, including the Initial Additional First Lien Documents, and each
other agreement entered into for the purpose of securing any Series of
Additional First Lien Obligations.
“Additional First Lien Obligations” means, with respect to any Additional First
Lien Debt Facility, (a) all principal of, and interest, fees, and expenses
(including, without limitation, any interest, fees, expenses and other amounts
which accrue after the commencement of any Insolvency or Liquidation Proceeding,
whether or not allowed or allowable as a claim in any such proceeding) payable
with respect to, such Additional First Lien Debt Facility, (b) all other amounts
payable to the related Additional First Lien Secured Parties under the related
Additional First Lien Documents and (c) any renewals of extensions of the
foregoing.
“Additional First Lien Secured Party” means, with respect to any Series of
Additional First Lien Obligations, the holders of such Additional First Lien
Obligations, the Additional Agent with respect thereto, any trustee or agent or
any other similar agent or Person therefor under any related Additional First
Lien Documents and the beneficiaries of each indemnification obligation
undertaken by the Borrower or any Guarantor under any related Additional First
Lien Documents.
“Agreement” has the meaning assigned to such term in the preamble hereto.
“Bankruptcy Code” means Title 11 of the United States Code, as amended, modified
or supplemented, from time to time.
“Bankruptcy Law” means the Bankruptcy Code and any other federal, state, or
foreign law for the relief of debtors, or any arrangement, reorganization,
insolvency, moratorium, assignment for the benefit of creditors, any other
marshalling of the assets or liabilities of the Borrower or any of its
Subsidiaries, or similar law affecting creditors’ rights generally.
“Borrower” has the meaning assigned to such term in the preamble hereto.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
“Collateral” means all assets and properties of the Grantors subject to Liens
created pursuant to any First Lien Security Document to secure one or more
Series of First Lien Obligations.
“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the First Lien Collateral Agent, (ii) in the case of the Initial Additional
First Lien Obligations, the Initial Additional Agent, and (iii) in the case of
any Series of Additional First Lien Obligations or Additional First Lien Secured
Parties that become subject to this Agreement after the date hereof, the
Additional Agent named for such Series in the applicable Joinder Agreement.
“Controlling Collateral Agent” means, with respect to any Shared Collateral,
(i) until the earlier of (x) the Discharge of First Lien Obligations that are
Credit Agreement Obligations and (y) the Non-Controlling Collateral Agent
Enforcement Date, the First Lien Collateral Agent and (ii) from and after the
earlier of (x) the Discharge of First Lien Obligations that are Credit Agreement
Obligations and (y) the Non-Controlling Collateral Agent Enforcement Date, the
Major Non-Controlling Collateral Agent.
“Controlling Secured Parties” means, with respect to any Shared Collateral, the
Series of First Lien Secured Parties whose Collateral Agent is the Controlling
Collateral Agent for such Shared Collateral.
“Credit Agreement” means that certain Credit Agreement dated as of July 1, 2016,
as amended, restated, supplemented, increased or otherwise modified, Refinanced
or replaced from time to time, among the Borrower, the Designated Borrowers (as
defined therein), the Specified Designated Borrower (as defined therein), the
lenders party thereto, the L/C Issuers party thereto and Bank of America, N.A.,
as administrative agent and as collateral agent.
“Credit Agreement Obligations” means the “Obligations” as defined in the Credit
Agreement and, to the extent provided for in Article XII of the Security
Agreement, the 2023 Senior Notes Obligations (as defined in the Security
Agreement).
“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement and, to the extent provided in Article XII of the Security
Agreement, the 2023 Senior Notes Holders (as defined in the Security Agreement).
“DIP Financing” has the meaning assigned to such term in Section 2.05(b).
“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).
“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).
“Discharge” means, with respect to any Shared Collateral and any Series of First
Lien Obligations, the date on which such Series of First Lien Obligations is no
longer secured by such Shared Collateral in accordance with the terms of the
applicable Secured Credit Document(s). The term “Discharged” shall have a
corresponding meaning.
“Discharge of First Lien Obligations” means, with respect to any Shared
Collateral, the Discharge of the applicable First Lien Obligations with respect
to such Shared Collateral; provided that a Discharge of First Lien Obligations
shall not be deemed to have occurred in connection with a Refinancing of such
First Lien Obligations with additional First Lien Obligations secured by such
Shared Collateral under an Additional First Lien Document which has been
designated in writing by the applicable Collateral Agent (under the Secured
Credit Document so Refinanced) or by the Borrower, in each case, to each other
Collateral Agent as a “First Lien Obligation” for purposes of this Agreement.
“Event of Default” means an “Event of Default” (or any other similarly defined
term) as defined in any Secured Credit Document.
“First Lien Collateral Agent” has the meaning assigned to such term in the
preamble hereto.
“First Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations, (ii) the Initial Additional First Lien Obligations and (iii) each
Series of Additional First Lien Obligations.
“First Lien Secured Parties” means (i) the Credit Agreement Secured Parties,
(ii) the Initial Additional First Lien Secured Parties and (iii) the Additional
First Lien Secured Parties with respect to each Series of Additional First Lien
Obligations.
“First Lien Security Documents” means the Security Agreement, the other
Collateral Documents (as defined in the Credit Agreement) and each other
agreement entered into in favor of any Collateral Agent for the purpose of
securing any Series of First Lien Obligations.
“Grantors” means the Borrower and each other Domestic Subsidiary of the Borrower
which has granted a security interest pursuant to any First Lien Security
Document to secure any Series of First Lien Obligations (including any Domestic
Subsidiary which becomes a party to this Agreement as contemplated by Section
5.16). The Grantors existing on the date hereof are set forth in Annex I hereto.
“Impairment” has the meaning assigned to such term in Section 1.03.
“Initial Additional Agent” has the meaning assigned to such term in the preamble
hereto.
“Initial Additional First Lien Documents” means that certain [[Indenture] dated
as of [  ], 20[  ], among [the Borrower], [the Guarantors identified therein,]
[     ], as [trustee], and [     ], as [paying agent, registrar and transfer
agent]] and any notes, security documents and other operative agreements
evidencing or governing such Indebtedness, including any agreement entered into
for the purpose of securing the Initial Additional First Lien Obligations.
“Initial Additional First Lien Obligations” the “[Obligations]” as defined in
the Initial Additional First Lien Documents.
“Initial Additional First Lien Secured Parties” means the “[Secured Parties]” as
defined in the Initial Additional First Lien Documents.
“Insolvency or Liquidation Proceeding” means:
(1)    any case or proceeding commenced by or against the Borrower or any other
Grantor under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrower or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Borrower or any other Grantor or any
similar case or proceeding relative to the Borrower or any other Grantor or its
creditors, as such, in each case whether or not voluntary;
(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Borrower or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or
(3)    any other case or proceeding of any type or nature in which substantially
all claims of creditors of the Borrower or any other Grantor are determined and
any payment or distribution is or may be made on account of such claims.
“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(a).
“Joinder Agreement” means a supplement to this Agreement substantially in the
form of Annex II hereof required to be delivered by an Additional Agent to the
Controlling Collateral Agent pursuant to Section 5.13 hereto in order to
establish an additional Series of Additional First Lien Obligations and become
Additional First Lien Secured Parties hereunder.
“Major Non-Controlling Collateral Agent” means, with respect to any Shared
Collateral, the Collateral Agent (other than the First Lien Collateral Agent) of
the Series of First Lien Obligations that constitutes the largest outstanding
principal amount of any then outstanding Series of First Lien Obligations
(excluding the Series of Credit Agreement Obligations) with respect to such
Shared Collateral, but solely to the extent that such Series of First Lien
Obligations has a larger aggregate principal amount than the Series of Credit
Agreement Obligations then outstanding.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Non-Controlling Collateral Agent” means, at any time with respect to any Shared
Collateral, any Collateral Agent that is not the Controlling Collateral Agent at
such time with respect to such Shared Collateral.
“Non-Controlling Collateral Agent Enforcement Date” means, with respect to any
Non-Controlling Collateral Agent, the date which is 180 days (throughout which
180 day period such Non-Controlling Collateral Agent was the Major
Non-Controlling Collateral Agent) after the occurrence of both (i) an Event of
Default under and as defined in the Secured Credit Documents under which such
Non-Controlling Collateral Agent is the Major Non-Controlling Collateral Agent,
but only for so long as such Event of Default is continuing and (ii) the
Controlling Collateral Agent’s and each other Collateral Agent’s receipt of
written notice from such Non-Controlling Collateral Agent certifying that
(x) such Non-Controlling Collateral Agent is the Major Non-Controlling
Collateral Agent and that an Event of Default under and as defined in the
Secured Credit Documents under which such Non-Controlling Collateral Agent is
the Collateral Agent has occurred and is continuing and (y) the First Lien
Obligations of the Series with respect to which such Non-Controlling Collateral
Agent is the Collateral Agent are currently due and payable in full (whether as
a result of acceleration thereof or otherwise) in accordance with the terms of
the applicable Secured Credit Documents; provided that the Non-Controlling
Collateral Agent Enforcement Date shall be stayed and shall not occur and shall
be deemed not to have occurred with respect to any Shared Collateral (1) at any
time the Controlling Collateral Agent has commenced and is diligently pursuing
any enforcement action or (2) at any time the Grantor which has granted a
security interest in such Shared Collateral is then a debtor under or with
respect to (or otherwise subject to) any Insolvency or Liquidation Proceeding.
“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.
“Officer’s Certificate” has the meaning assigned to such term in Section 5.13.
“Possessory Collateral” means any Shared Collateral in the possession of any
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of a Collateral Agent under the
terms of the First Lien Security Documents.
“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not allowed or allowable as a claim in any
such Insolvency or Liquidation Proceeding.
“Proceeds” has the meaning assigned to such term in Section 2.01(a).
“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other Indebtedness or enter alternative financing
arrangements, in exchange or replacement for such Indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such Indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.
“Secured Credit Document” means (i) the Credit Agreement and each other Loan
Document (as defined in the Credit Agreement), (ii) each Initial Additional
First Lien Document and (iii) each Additional First Lien Document.
“Security Agreement” means the “U.S. Security Agreement” as defined in the
Credit Agreement.
“Senior Class Debt” shall have the meaning assigned to such term in
Section 5.13.
“Senior Class Debt Parties” shall have the meaning assigned to such term in
Section 5.13.
“Senior Class Debt Representative” shall have the meaning assigned to such term
in Section 5.13.
“Senior Lien” means the Liens on the Collateral in favor of the First Lien
Secured Parties under the First Lien Security Documents.
“Series” means (a) with respect to the First Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional First Lien Secured Parties (in their capacity as such) and
(iii) the Additional First Lien Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Collateral
Agent (in its capacity as such for such Additional First Lien Secured Parties)
and (b) with respect to any First Lien Obligations, each of (i) the Credit
Agreement Obligations, (ii) the Initial Additional First Lien Obligations and
(iii) the Additional First Lien Obligations incurred pursuant to any Additional
First Lien Debt Facility or any related Additional First Lien Documents, which
pursuant to any Joinder Agreement, are to be represented hereunder by a common
Collateral Agent (in its capacity as such for such Additional First Lien
Obligations).
“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First Lien Obligations (or their respective Collateral Agents)
hold a valid and perfected security interest at such time. If more than two
Series of First Lien Obligations are outstanding at any time and the holders of
less than all Series of First Lien Obligations hold a valid and perfected
security interest in any Collateral at such time, then such Collateral shall
constitute Shared Collateral for those Series of First Lien Obligations that
hold a valid and perfected security interest in such Collateral at such time and
shall not constitute Shared Collateral for any Series which does not have a
valid and perfected security interest in such Collateral at such time.
“Uniform Commercial Code” or “UCC” means the New York UCC, or the Uniform
Commercial Code (or any similar or comparable legislation) of another
jurisdiction, to the extent it may be required to apply to any item or items of
Collateral.
SECTION 1.02     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.
SECTION 1.03     Impairments. It is the intention of the First Lien Secured
Parties of each Series that the holders of First Lien Obligations of such Series
(and not the First Lien Secured Parties of any other Series) bear the risk of
(i) any determination by a court of competent jurisdiction that (x) any of the
First Lien Obligations of such Series are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of First
Lien Obligations), (y) any of the First Lien Obligations of such Series do not
have an enforceable security interest in any of the Collateral securing any
other Series of First Lien Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
First Lien Obligations) on a basis ranking prior to the security interest of
such Series of First Lien Obligations but junior to the security interest of any
other Series of First Lien Obligations or (ii) the existence of any Collateral
for any other Series of First Lien Obligations that is not Shared Collateral for
such Series (any such condition referred to in the foregoing clauses (i) or
(ii) with respect to any Series of First Lien Obligations, an “Impairment” of
such Series). In the event of any Impairment with respect to any Series of First
Lien Obligations, the results of such Impairment shall be borne solely by the
holders of such Series of First Lien Obligations, and the rights of the holders
of such Series of First Lien Obligations (including, without limitation, the
right to receive distributions in respect of such Series of First Lien
Obligations pursuant to Section 2.01) set forth herein shall be modified to the
extent necessary so that the effects of such Impairment are borne solely by the
holders of the Series of such First Lien Obligations subject to such Impairment.
Additionally, in the event the First Lien Obligations of any Series are modified
pursuant to applicable law (including, without limitation, pursuant to
Section 1129 of the Bankruptcy Code), any reference to such First Lien
Obligations or the First Lien Documents governing such First Lien Obligations
shall refer to such obligations or such documents as so modified.
ARTICLE II

Priorities and Agreements with Respect to Shared Collateral
SECTION 2.01     Priority of Claims.
(a)    Anything contained herein or in any of the Secured Credit Documents to
the contrary notwithstanding (but subject to Section 1.03), if an Event of
Default has occurred and is continuing, and the Controlling Collateral Agent or
any First Lien Secured Party is taking action to enforce rights in respect of
any Shared Collateral, or any distribution is made in respect of any Shared
Collateral in any Insolvency or Liquidation Proceeding of the Borrower
(including any adequate protection payments) or any other Grantor or any First
Lien Secured Party receives any payment pursuant to any intercreditor agreement
(other than this Agreement) with respect to any Shared Collateral, the proceeds
of any sale, collection or other liquidation of any such Shared Collateral by
any Collateral Agent or any First Lien Secured Party, proceeds of any such
distribution and any such payment (all such payments, distributions, and
proceeds of any sale, collection or other liquidation of any Shared Collateral
and all such payments and proceeds of any such distribution being collectively
referred to as “Proceeds”), shall be applied (i) FIRST, to the payment of all
amounts owing to each Collateral Agent (in its capacity as such) pursuant to the
terms of any Secured Credit Document, (ii) SECOND, subject to Section 1.03, to
the payment in full of the First Lien Obligations of each Series on a ratable
basis, with such Proceeds to be applied to the First Lien Obligations of a given
Series in accordance with the terms of the applicable Secured Credit Documents
and (iii) THIRD, after the Discharge of all First Lien Obligations, to the
Borrower and the other Grantors or their successors or assigns, as their
interests may appear, or to whosoever may be lawfully entitled to receive the
same, or as a court of competent jurisdiction may direct; provided that
following the commencement of any Insolvency or Liquidation Proceeding with
respect to any Grantor, solely for purposes of this Section 2.01(a) and not for
the purposes of the Credit Agreement or any Additional First Lien Documents, in
the event the value of the Shared Collateral is not sufficient for the entire
amount of Post-Petition Interest on the First Lien Obligations to be allowed
under Sections 506(a) and (b) of the Bankruptcy Code or any other applicable
provision of the Bankruptcy Code or other Bankruptcy Law in such Insolvency or
Liquidation Proceeding, the amount of First Lien Obligations of each Series of
First Lien Obligations shall include only the maximum amount of Post-Petition
Interest allowable under Sections 506(a) and (b) of the Bankruptcy Code or any
other applicable provision of the Bankruptcy Code or other Bankruptcy Law in
such Insolvency or Liquidation Proceeding. Notwithstanding the foregoing, with
respect to any Shared Collateral for which a third party (other than a First
Lien Secured Party) has a lien or security interest that is junior in priority
to the security interest of any Series of First Lien Obligations, but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of any other Series of First Lien Obligations (such third
party an “Intervening Creditor”), the value of any Shared Collateral or Proceeds
which are allocated to such Intervening Creditor shall be deducted on a ratable
basis solely from the Shared Collateral or Proceeds to be distributed in respect
of the Series of First Lien Obligations with respect to which such Impairment
exists. If, despite the provisions of this Section 2.01(a), any First Lien
Secured Party shall receive any payment or other recovery in excess of its
portion of payments on account of the First Lien Obligations to which it is then
entitled in accordance with this Section 2.01(a), such First Lien Secured Party
shall hold such payment or recovery in trust for the benefit of all First Lien
Secured Parties for distribution in accordance with this Section 2.01(a).
(b)    It is acknowledged that the First Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the First
Lien Secured Parties of any Series.
(c)    Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of First Lien
Obligations granted on the Shared Collateral and notwithstanding any provision
of the Uniform Commercial Code of any jurisdiction, or any other applicable law
or the Secured Credit Documents or any defect or deficiencies in the Liens
securing the First Lien Obligations of any Series or any other circumstance
whatsoever (but, in each case, subject to Section 1.03 and the penultimate
sentence of Section 2.01(a)), each First Lien Secured Party hereby agrees that
(i) the Liens securing each Series of First Lien Obligations on any Shared
Collateral shall be of equal priority and (ii) the benefits and proceeds of the
Shared Collateral shall be shared among the First Lien Secured Parties as
provided herein.
(d)    Notwithstanding anything in this Agreement or any other First Lien
Security Documents to the contrary, Collateral consisting of cash and cash
equivalents pledged to secure Credit Agreement Obligations consisting of
reimbursement obligations in respect of Letters of Credit or otherwise held by
the Administrative Agent or the Collateral Agent pursuant to Section 2.03(g) of
the Credit Agreement (or any equivalent successor provision) shall be applied as
specified in such Section of the Credit Agreement and will not constitute Shared
Collateral.
SECTION 2.02     Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.
(a)    With respect to any Shared Collateral, (i) only the Controlling
Collateral Agent shall act or refrain from acting with respect to the Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral) and (ii) no Non-Controlling Collateral Agent or other
Non-Controlling Secured Party shall or shall instruct the Controlling Collateral
Agent to, commence any judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, exercise any
right, remedy or power with respect to, or otherwise take any action to enforce
its security interest in or realize upon, or take any other action available to
it in respect of, any Shared Collateral (including with respect to any
intercreditor agreement with respect to any Shared Collateral), whether under
any First Lien Security Document, applicable law or otherwise, it being agreed
that only the Controlling Collateral Agent shall be entitled to take any such
actions or exercise any such remedies with respect to Shared Collateral;
provided that, notwithstanding the foregoing, (i) in any Insolvency or
Liquidation Proceeding, any Collateral Agent or any other First Lien Secured
Party may file a proof of claim or statement of interest with respect to the
First Lien Obligations owed to the First Lien Secured Parties; (ii) any
Collateral Agent or any other First Lien Secured Party may take any action to
preserve or protect the validity and enforceability of the Liens granted in
favor of First Lien Secured Parties, provided that no such action is, or could
reasonably be expected to be, (A) adverse to the Liens granted in favor of the
Controlling Secured Parties or the rights of the Controlling Collateral Agent or
any other Controlling Secured Parties to exercise remedies in respect thereof or
(B) otherwise inconsistent with the terms of this Agreement; and (iii) any
Collateral Agent or any other First Lien Secured Party may file any responsive
or defensive pleadings in opposition to any motion, claim, adversary proceeding
or other pleading made by any Person objecting to or otherwise seeking the
disallowance of the claims or Liens of such First Lien Secured Party, including
any claims secured by the Shared Collateral, in each case, to the extent not
inconsistent with the terms of this Agreement. Notwithstanding the equal
priority of the Liens on the Shared Collateral, the Controlling Collateral Agent
may deal with the Shared Collateral as if such Controlling Collateral Agent had
a senior Lien on such Collateral. No Non-Controlling Collateral Agent or
Non-Controlling Secured Party will contest, protest or object to any foreclosure
proceeding or action brought by the Controlling Collateral Agent or Controlling
Secured Party or any other exercise by the Controlling Collateral Agent or
Controlling Secured Party of any rights and remedies relating to the Shared
Collateral. The foregoing shall not be construed to limit the rights and
priorities of any First Lien Secured Party or Collateral Agent with respect to
any Collateral not constituting Shared Collateral.
(b)    Each Collateral Agent and the First Lien Secured Parties for which it is
acting hereunder agree to be bound by the provisions of this Agreement.
(c)    Each of the First Lien Secured Parties agrees that it will not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity, attachment or enforceability of a Lien held by
or on behalf of any of the First Lien Secured Parties in all or any part of the
Collateral, the allowability of any claims asserted with respect thereto or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any Collateral Agent or any other
First Lien Secured Party to enforce this Agreement.
SECTION 2.03     No Interference; Payment Over.
(a)    Each First Lien Secured Party agrees that (i) it will not challenge, or
support any other Person in challenging, in any proceeding (including any
Insolvency or Liquidation Proceeding) the validity or enforceability of any
First Lien Obligations of any Series or any First Lien Security Document or the
validity, attachment, perfection or priority of any Lien under any First Lien
Security Document or the allowability of any claims asserted with respect
thereto, or the validity or enforceability of the priorities, rights or duties
established by or other provisions of this Agreement; (ii) it will not take or
cause to be taken any action the purpose or intent of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other disposition of the Shared Collateral by
the Controlling Collateral Agent; (iii) it will not institute in any Insolvency
or Liquidation Proceeding or other proceeding any claim against the Controlling
Collateral Agent or any other First Lien Secured Party seeking damages from or
other relief by way of specific performance, instructions or otherwise with
respect to any Shared Collateral, and none of the Controlling Collateral Agent
or any other First Lien Secured Party shall be liable for any action taken or
omitted to be taken by the Controlling Collateral Agent or other First Lien
Secured Party with respect to any Shared Collateral in accordance with the
provisions of this Agreement; (iv) it will not seek, and hereby waives any
right, to have any Collateral or any part thereof marshaled upon any foreclosure
or other disposition of such Collateral; and (v) it will not attempt, directly
or indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any Collateral
Agent or any other First Lien Secured Party to enforce this Agreement.
(b)    Each First Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each of the First Lien Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for the other First Lien Secured
Parties that have a security interest in such Shared Collateral and promptly
transfer such Shared Collateral, Proceeds or payment, as the case may be, to the
Controlling Collateral Agent, to be distributed in accordance with the
provisions of Section 2.01 hereof.
SECTION 2.04     Automatic Release of Liens; Amendments to First Lien Security
Documents.
(a)    If, at any time the Controlling Collateral Agent forecloses upon or
otherwise exercises remedies against any Shared Collateral resulting in a sale
or disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of each Collateral Agent
for the benefit of each Series of First Lien Secured Parties upon such Shared
Collateral will automatically be released and discharged; provided that any
proceeds of any Shared Collateral realized therefrom shall be applied pursuant
to Section 2.01 hereof.
(b)    Each First Lien Secured Party agrees that each Collateral Agent may enter
into any amendment to any First Lien Security Document that does not violate
this Agreement.
(c)    Each Collateral Agent agrees to execute and deliver (at the sole cost and
expense of the Grantors) all such authorizations and other instruments as shall
reasonably be requested by the Controlling Collateral Agent to evidence and
confirm any release of Shared Collateral provided for in this Section.
SECTION 2.05.     Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.
(a)    This Agreement shall continue in full force and effect notwithstanding
the commencement of any Insolvency or Liquidation Proceeding under the
Bankruptcy Code or any other Bankruptcy Law or similar law by or against the
Borrower or any of its Subsidiaries.
(b)    If the Borrower and/or any other Grantor shall become subject to an
Insolvency or Liquidation Proceeding and shall, as debtor(s)-in-possession, move
for approval of financing (“DIP Financing”) to be provided by one or more
lenders (the “DIP Lenders”) under Section 364 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law and/or the use of cash
collateral under Section 363 of the Bankruptcy Code or any equivalent provision
of any other Bankruptcy Law, each First Lien Secured Party agrees that it will
raise no objection to any such financing or to the Liens on the Shared
Collateral securing the same (“DIP Financing Liens”) and/or to any use of cash
collateral that constitutes Shared Collateral unless the Controlling Collateral
Agent or any Controlling Secured Party, shall then oppose or object to such DIP
Financing or such DIP Financing Liens and/or use of cash collateral (and (i) to
the extent that such DIP Financing Liens are senior to the Liens on any such
Shared Collateral for the benefit of the Controlling Secured Parties, each
Non-Controlling Secured Party will subordinate its Liens with respect to such
Shared Collateral on the same terms as the Liens of the Controlling Secured
Parties (other than any Liens of any First Lien Secured Parties constituting DIP
Financing Liens) are subordinated thereto, and (ii) to the extent that such DIP
Financing Liens rank pari passu with the Liens on any such Shared Collateral
granted to secure the First Lien Obligations of the Controlling Secured Parties,
each Non-Controlling Secured Party will confirm the priorities with respect to
such Shared Collateral as set forth herein), in each case so long as (A) the
First Lien Secured Parties of each Series retain the benefit of their Liens on
all such Shared Collateral pledged to the DIP Lenders, including proceeds
thereof arising after the commencement of such proceeding, with the same
priority vis-a-vis all the other First Lien Secured Parties (other than any
Liens of the First Lien Secured Parties constituting DIP Financing Liens) as
existed prior to the commencement of such Insolvency or Liquidation Proceeding,
(B) the First Lien Secured Parties of each Series are granted Liens on any
additional collateral pledged to any First Lien Secured Parties as adequate
protection or otherwise in connection with such DIP Financing and/or use of cash
collateral, with the same priority vis-a-vis the First Lien Secured Parties
(other than any Liens of the First Lien Secured Parties constituting DIP
Financing Liens) as set forth in this Agreement, (C) if any amount of such DIP
Financing and/or cash collateral is applied to repay any of the First Lien
Obligations, such amount is applied pursuant to Section 2.01 of this Agreement,
and (D) if any First Lien Secured Parties are granted adequate protection with
respect to First Lien Obligations subject hereto, including in the form of
periodic payments, in connection with such DIP Financing and/or use of cash
collateral, the proceeds of such adequate protection are applied pursuant to
Section 2.01 of this Agreement; provided that the First Lien Secured Parties of
each Series shall have a right to object to the grant of a Lien to secure the
DIP Financing over any Collateral subject to Liens in favor of the First Lien
Secured Parties of such Series or its Collateral Agent that shall not constitute
Shared Collateral; and provided, further, that the First Lien Secured Parties
receiving adequate protection shall not object to any other First Lien Secured
Party receiving adequate protection comparable to any adequate protection
granted to such First Lien Secured Parties in connection with a DIP Financing
and/or use of cash collateral.
SECTION 2.06.     Reinstatement. In the event that any of the First Lien
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement or avoidance of a preference or fraudulent transfer, under the
Bankruptcy Code, any Bankruptcy Law or any similar law, or the settlement of any
claim in respect thereof), be required to be returned or repaid, the terms and
conditions of this Article II shall be fully applicable thereto until all such
First Lien Obligations shall again have been paid in full in cash.
SECTION 2.07.     Insurance. As between the First Lien Secured Parties, the
Controlling Collateral Agent shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral.
SECTION 2.08.     Refinancings. The First Lien Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the Refinancing
transaction under any Secured Credit Document) of any First Lien Secured Party
of any other Series, all without affecting the priorities provided for herein or
the other provisions hereof; provided that the Collateral Agent of the holders
of any such Refinancing indebtedness shall have executed a Joinder Agreement on
behalf of the holders of such Refinancing indebtedness.
SECTION 2.09.     Possessory Collateral Agent as Gratuitous Bailee for
Perfection.
(a)    The Controlling Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral that is part of the Shared Collateral in its
possession or control (or in the possession or control of its agents or bailees)
as gratuitous bailee for the benefit of each other First Lien Secured Party and
any assignee solely for the purpose of perfecting the security interest granted
in such Possessory Collateral, if any, pursuant to the applicable First Lien
Security Documents, in each case, subject to the terms and conditions of this
Section 2.09; provided that at any time after the Discharge of the First Lien
Obligations of the Series for which the Controlling Collateral Agent is acting,
the Controlling Collateral Agent shall (at the sole cost and expense of the
Grantors), promptly deliver all Possessory Collateral to the Controlling
Collateral Agent (after giving effect to the Discharge of such First Lien
Obligations) together with any necessary endorsements reasonably requested by
the Controlling Collateral Agent (or make such other arrangements as shall be
reasonably requested by the Controlling Collateral Agent to allow the
Controlling Collateral Agent to obtain control of such Possessory Collateral).
Pending delivery to the Controlling Collateral Agent, each other Collateral
Agent agrees to hold any Shared Collateral constituting Possessory Collateral,
from time to time in its possession, as gratuitous bailee for the benefit of
each other First Lien Secured Party and any assignee, solely for the purpose of
perfecting the security interest granted in such Possessory Collateral, if any,
pursuant to the applicable First Lien Security Documents, in each case, subject
to the terms and conditions of this Section 2.09.
(b)    The duties or responsibilities of the Controlling Collateral Agent and
each other Collateral Agent under this Section 2.09 shall be limited solely to
holding any Shared Collateral constituting Possessory Collateral as gratuitous
bailee for the benefit of each other First Lien Secured Party for purposes of
perfecting the Lien held by such First Lien Secured Parties therein.
ARTICLE III

Existence and Amounts of Liens and Obligations
SECTION 3.01.     Determinations with Respect to Amounts of Liens and
Obligations. Whenever any Collateral Agent shall be required, in connection with
the exercise of its rights or the performance of its obligations hereunder, to
determine the existence or amount of any First Lien Obligations of any Series,
or the Shared Collateral subject to any Lien securing the First Lien Obligations
of any Series, it may request that such information be furnished to it in
writing by each other Collateral Agent and shall be entitled to make such
determination on the basis of the information so furnished; provided, however,
that if any Collateral Agent shall fail or refuse reasonably promptly to provide
the requested information, the requesting Collateral Agent shall be entitled to
make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of the
Borrower. Each Collateral Agent may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any First
Lien Secured Party or any other Person as a result of such determination.
ARTICLE IV

The Controlling Collateral Agent
SECTION 4.01.     Appointment and Authority.
(a)    Each of the First Lien Secured Parties hereby irrevocably appoints and
authorizes the Controlling Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Controlling Collateral Agent
by the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Controlling Collateral Agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Controlling
Collateral Agent pursuant to the applicable Senior Credit Documents for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under any of the First Lien Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Controlling Collateral
Agent, shall be entitled to the benefits of all provisions of this Article IV
and Article IX of the Credit Agreement and the equivalent provision of any
Initial Additional First Lien Document and any Additional First Lien Document
(as though such co-agents, sub-agents and attorneys-in-fact were the “Collateral
Agent” named therein) as if set forth in full herein with respect thereto.
Without limiting the foregoing, each of the First Lien Secured Parties, and each
Collateral Agent, hereby agrees to provide such cooperation and assistance as
may be reasonably requested by the Controlling Collateral Agent to facilitate
and effect actions taken or intended to be taken by the Controlling Collateral
Agent pursuant to this Article IV, such cooperation to include execution and
delivery of notices, instruments and other documents as are reasonably deemed
necessary by the Controlling Collateral Agent to effect such actions, and
joining in any action, motion or proceeding initiated by the Controlling
Collateral Agent for such purposes.
(b)    Each Non-Controlling Secured Party acknowledges and agrees that the
Controlling Collateral Agent shall be entitled, for the benefit of the First
Lien Secured Parties, to sell, transfer or otherwise dispose of or deal with any
Shared Collateral as provided herein and in the First Lien Security Documents,
without regard to any rights to which the holders of the Non-Controlling Secured
Obligations would otherwise be entitled as a result of such Non-Controlling
Secured Obligations. Without limiting the foregoing, each Non-Controlling
Secured Party agrees that none of the Controlling Collateral Agent or any other
First Lien Secured Party shall have any duty or obligation first to marshal or
realize upon any type of Shared Collateral (or any other Collateral securing any
of the First Lien Obligations), or to sell, dispose of or otherwise liquidate
all or any portion of such Shared Collateral (or any other Collateral securing
any First Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the First Lien Secured
Parties waives any claim it may now or hereafter have against the Controlling
Collateral Agent or the Collateral Agent for any other Series of First Lien
Obligations or any other First Lien Secured Party of any other Series arising
out of (i) any actions that do not violate this Agreement which any Collateral
Agent or any First Lien Secured Party takes or omits to take (including, actions
with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release or
depreciation of, or failure to realize upon, any of the Collateral and actions
with respect to the collection of any claim for all or any part of the First
Lien Obligations from any account debtor, guarantor or any other party) in
accordance with the First Lien Security Documents or any other agreement related
thereto or to the collection of the First Lien Obligations or the valuation,
use, protection or release of any security for the First Lien Obligations,
(ii) any election by any Collateral Agent or any holders of First Lien
Obligations, in any Insolvency or Liquidation Proceeding of the application of
Section 1111(b) of the Bankruptcy Code or any equivalent provision of any other
Bankruptcy Law or (iii) subject to Section 2.05, any borrowing by, or grant of a
security interest or administrative expense priority under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law by, any
Grantor or any of its Subsidiaries, as debtor-in-possession.
SECTION 4.02.     Rights as a First Lien Secured Party.
(a)    The Person serving as the Controlling Collateral Agent hereunder shall
have the same rights and powers in its capacity as a First Lien Secured Party
under any Series of First Lien Obligations that it holds as any other First Lien
Secured Party of such Series and may exercise the same as though it were not the
Controlling Collateral Agent and the term “First Lien Secured Party” or “First
Lien Secured Parties” or (as applicable) “Credit Agreement Secured Party”,
“Credit Agreement Secured Parties,” “Initial Additional First Lien Secured
Party,” “Initial Additional First Lien Secured Parties,” “Additional First Lien
Secured Party” or “Additional First Lien Secured Parties” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Controlling Collateral Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Grantors or any
Subsidiary or other Affiliate thereof as if such Person were not the Controlling
Collateral Agent hereunder and without any duty to account therefor to any other
First Lien Secured Party.
SECTION 4.03.     Exculpatory Provisions. The Controlling Collateral Agent shall
not have any duties or obligations except those expressly set forth herein.
Without limiting the generality of the foregoing, the Controlling Collateral
Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby; provided that the Controlling Collateral Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Controlling Collateral Agent to liability or that is contrary to
this Agreement or applicable law;
(iii)    shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to a Grantor or any of its Affiliates that is communicated to or
obtained by the Person serving as the Controlling Collateral Agent or any of its
Affiliates in any capacity;
(iv)    shall not be liable for any action taken or not taken by it (1) in the
absence of its own gross negligence or willful misconduct or (2) in reliance on
a certificate of an authorized officer of the Borrower stating that such action
is permitted by the terms of this Agreement. The Controlling Collateral Agent
shall be deemed not to have knowledge of any Event of Default under any Series
of First Lien Obligations unless and until notice describing such Event Default
and referencing applicable agreement is given to the Controlling Collateral
Agent;
(v)    shall not be responsible for or have any duty to ascertain or inquire
into (1) any statement, warranty or representation made in or in connection with
this Agreement or any other First Lien Security Document, (2) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (3) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (4) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other First
Lien Security Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
First Lien Security Documents, (5) the value or the sufficiency of any
Collateral for any Series of First Lien Obligations, or (6) the satisfaction of
any condition set forth in any Secured Credit Document, other than to confirm
receipt of items expressly required to be delivered to the Controlling
Collateral Agent; and
(vi)    need not segregate money held hereunder from other funds except to the
extent required by law. The Controlling Collateral Agent shall be under no
liability for interest on any money received by it hereunder except as otherwise
agreed in writing.
SECTION 4.04. Collateral and Guaranty Matters. Each of the First Lien Secured
Parties irrevocably authorizes the applicable Collateral Agent, at its option
and in its discretion, to release any Lien on any property granted to or held by
the Collateral Agent under any First Lien Security Document in accordance with
Section 2.04 or upon receipt of a written request from the Borrower stating that
the releases of such Lien is permitted by the terms of each then extant Secured
Credit Document.


ARTICLE V

Miscellaneous
SECTION 5.01.     Notices. All notices and other communications provided for
herein (including, but not limited to, all the directions and instructions to be
provided to the Controlling Collateral Agent herein by the First Lien Secured
Parties) shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
If to the Borrower or any Grantor, to it at:
WEX INC.
97 Darling Avenue
South Portland, ME 04106
Attention: Roberto Simon, Chief Financial Officer
Facsimile No.:
Telephone:
Email:


With a copy to:


Wilmer Cutler Pickering Hale and Dorr LLP
1875 Pennsylvania Avenue, NW
Washington, DC 20006
Attention: Justin Ochs
Telephone:
Email:


1.    if to the First Lien Collateral Agent, to it at:
Bank of America, N.A.,
as First Lien Collateral Agent
[                ]
Attention: [            ]
Facsimile No.: [        ]
Telephone: [        ]
E-mail: [            ]


(c)    if to any other Collateral Agent, to it at the address set forth in the
applicable Joinder Agreement.
Any party hereto may change its address, fax number or email address for notices
and other communications hereunder by notice to the other parties hereto. Unless
otherwise specifically provided herein, any notice or other communication herein
required or permitted to be given shall be in writing and, may be personally
served, telecopied, electronically mailed or sent by courier service or U.S.
mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a telecopy or electronic mail or upon receipt
via U.S. mail (registered or certified, with postage prepaid and properly
addressed). For the purposes hereof, the addresses of the parties hereto shall
be as set forth above or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties. As
agreed to in writing among the Controlling Collateral Agent and each other
Collateral Agent from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.
SECTION 5.02.     Waivers; Amendment; Joinder Agreements.
(a)    No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by each
Collateral Agent (and with respect to any such termination, waiver, amendment or
modification which by the terms of this Agreement requires the Borrower’s
consent or which increases the obligations or reduces the rights of the Borrower
or any other Grantor, with the consent of the Borrower).
(c)    Notwithstanding the foregoing, without the consent of any First Lien
Secured Party, any Additional Agent may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 5.13 of this
Agreement and upon such execution and delivery, such Additional Agent and the
Additional First Lien Secured Parties and Additional First Lien Obligations of
the Series for which such Additional Agent is acting shall be subject to the
terms hereof.
(d)    Notwithstanding the foregoing, without the consent of any other
Collateral Agent or First Lien Secured Party, the Controlling Collateral Agent
may effect amendments and modifications to this Agreement to the extent
necessary to reflect any incurrence of any Additional First Lien Obligations in
compliance with the Credit Agreement, any Initial Additional First Lien
Documents and any Additional First Lien Documents.
SECTION 5.03.     Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.
SECTION 5.04.     Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.
SECTION 5.05.     Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to this Agreement or any Secured Credit Document shall be deemed to
include electronic signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other state laws based on the Uniform
Electronic Transactions Act, and the parties hereto consent to conduct the
transactions contemplated hereunder by electronic means.
SECTION 5.06     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 5.07.     Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The First
Lien Collateral Agent represents and warrants that this Agreement is binding
upon the Credit Agreement Secured Parties. The Initial Additional Agent
represents and warrants that this Agreement is binding upon the Initial
Additional First Lien Secured Parties.
SECTION 5.08.     Submission to Jurisdiction Waivers; Consent to Service of
Process. Each Collateral Agent, on behalf of itself and the First Lien Secured
Parties of the Series for whom it is acting, irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive jurisdiction of the courts of the State of
New York sitting in New York County, the courts of the United States of America
for the Southern District of New York, sitting in New York County, and appellate
courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Collateral Agent) at the address referred to in 5.01;
(d)    agrees that nothing herein shall affect the right of any other party
hereto (or any First Lien Secured Party) to effect service of process in any
other manner permitted by law or shall limit the right of any party hereto (or
any First Lien Secured Party) to sue in any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.
SECTION 5.09.     GOVERNING LAW; WAIVER OF JURY TRIAL.
(A)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(B)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.
SECTION 5.10.     Headings. Article, Section and Annex headings used herein are
for convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
SECTION 5.11.     Conflicts. In the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of any of the other
First Lien Security Documents or Additional First Lien Documents, the provisions
of this Agreement shall control.
SECTION 5.12.     Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Secured Parties in relation to one another.
None of the Borrower, any other Grantor or any other creditor thereof shall have
any rights or obligations hereunder, except as expressly provided in this
Agreement (provided that nothing in this Agreement (other than Section 2.04,
2.05 or 2.09) is intended to or will amend, waive or otherwise modify the
provisions of the Credit Agreement or any Additional First Lien Documents), and
neither the Borrower nor any other Grantor may rely on the terms hereof (other
than Section 2.04, 2.05 or 2.09). Nothing in this Agreement is intended to or
shall impair the obligations of any Grantor, which are absolute and
unconditional, to pay the First Lien Obligations as and when the same shall
become due and payable in accordance with their terms.
SECTION 5.13.     Additional First Lien Obligations. To the extent, but only to
the extent permitted by the provisions of the then extant Credit Agreement, the
Initial Additional First Lien Documents and the Additional First Lien Documents,
the Borrower may incur Additional First Lien Obligations. Any such additional
class or series of Additional First Lien Obligations (the “Senior Class Debt”)
may be secured by a Lien and may be guaranteed by the Grantors on a pari passu
basis, in each case under and pursuant to the First Lien Documents, if and
subject to the condition that the Collateral Agent of any such Senior Class Debt
(each, a “Senior Class Debt Representative”), acting on behalf of the holders of
such Senior Class Debt (such Collateral Agent and holders in respect of any
Senior Class Debt being referred to as the “Senior Class Debt Parties”), becomes
a party to this Agreement by satisfying the conditions set forth in clauses (i)
through (iv) of the immediately succeeding paragraph.
In order for a Senior Class Debt Representative to become a party to this
Agreement,
(i)    such Senior Class Debt Representative, the Controlling Collateral Agent
and each Grantor shall have executed and delivered an instrument substantially
in the form of Annex II (with such changes as may be reasonably approved by the
Controlling Collateral Agent and such Senior Class Representative) pursuant to
which such Senior Class Debt Representative becomes a Collateral Agent and
Additional Agent hereunder, and the Senior Class Debt in respect of which such
Senior Class Debt Representative is the Collateral Agent and the related Senior
Class Debt Parties become subject hereto and bound hereby;
(ii)    the Borrower shall have delivered to the Controlling Collateral Agent
true and complete copies of each of the Additional First Lien Documents relating
to such Senior Class Debt, certified as being true and correct by a Responsible
Officer of the Borrower;
(iii)    the Borrower shall have delivered to the Controlling Collateral Agent a
certificate of an appropriate officer (“Officer’s Certificate”) stating that
such Additional First Lien Obligations are permitted by each applicable Secured
Credit Document to be incurred, or to the extent a consent is otherwise required
to permit the incurrence of such Additional First Lien Obligations under any
Secured Credit Document, each Grantor has obtained the requisite consent; and
(iv)    the Additional First Lien Documents, as applicable, relating to such
Senior Class Debt shall provide, in a manner reasonably satisfactory to the
Controlling Collateral Agent, that each Senior Class Debt Party with respect to
such Senior Class Debt will be subject to and bound by the provisions of this
Agreement in its capacity as a holder of such Senior Class Debt.
SECTION 5.14     Integration. This Agreement together with the other Secured
Credit Documents and the First Lien Security Documents represents the entire
agreement of each of the Grantors and the First Lien Secured Parties with
respect to the subject matter hereof and there are no promises, undertakings,
representations or warranties by any Grantor, any Collateral Agent or any other
First Lien Secured Party relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Secured Credit Documents or the
First Lien Security Documents.
SECTION 5.15     Information Concerning Financial Condition of the Borrower and
the other Grantors. The Controlling Collateral Agent, the other Collateral
Agents and the Secured Parties shall each be responsible for keeping themselves
informed of (a) the financial condition of the Borrower and the other Grantors
and all endorsers or guarantors of the First Lien Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the First Lien Obligations.
The Controlling Collateral Agent, the other Collateral Agents and the Secured
Parties shall have no duty to advise any other party hereunder of information
known to it or them regarding such condition or any such circumstances or
otherwise. In the event that the Controlling Collateral Agent, any other
Collateral Agent or any Secured Party, in its sole discretion, undertakes at any
time or from time to time to provide any such information to any other party, it
shall be under no obligation to (i) make, and Controlling Collateral Agent, the
other Collateral Agents and the Secured Parties shall not make or be deemed to
have made, any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness or validity of any such
information so provided, (ii) provide any additional information or to provide
any such information on any subsequent occasion, (iii) undertake any
investigation or (iv) disclose any information that, pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.
SECTION 5.16.     Additional Grantors. The Borrower agrees that, if any
Subsidiary of the Borrower shall become a Grantor after the date hereof, it will
promptly cause such Subsidiary to become party hereto by executing and
delivering an instrument in the form of Annex III hereto. Upon such execution
and delivery, such Subsidiary will become a Grantor hereunder with the same
force and effect as if originally named as a Grantor herein. The execution and
delivery of such instrument shall not require the consent of any other party
hereunder, and will be acknowledged by the Controlling Collateral Agent. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.
SECTION 5.17.     Further Assurances. Each Collateral Agent, on behalf of itself
and each First Lien Secured Party under the applicable Credit Agreement, Initial
Additional First Lien Documents or Additional First Lien Debt Facility, agrees
that it will take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
other parties hereto may reasonably request to effectuate the terms of, and the
Lien priorities contemplated by, this Agreement.
SECTION 5.18.     First Lien Collateral Agent and Initial Additional Agent. It
is understood and agreed that (a) the First Lien Collateral Agent is entering
into this Agreement in its capacity as administrative agent under the Credit
Agreement and the provisions of Article IX of the Credit Agreement applicable to
it as administrative agent thereunder shall also apply to it as Controlling
Collateral Agent hereunder and (b) the Initial Additional Agent is entering in
this Agreement in its capacity as Collateral Agent under the Initial Additional
First Lien Documents and the provisions of the Initial Additional First Lien
Documents granting or extending any rights, protections, privileges, indemnities
and immunities to the Collateral Agent thereunder shall also apply to the
Initial Additional Agent hereunder.
For the avoidance of doubt, the parties hereto acknowledge that in no event
shall the First Lien Collateral Agent or Initial Additional Agent be responsible
or liable for special, indirect, or consequential loss or damage of any kind
whatsoever (including, but not limited to, loss of profit) irrespective of
whether any such party has been advised of the likelihood of such loss or damage
and regardless of the form of action.







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BANK OF AMERICA, N.A.,
as First Lien Collateral Agent and Controlling Collateral Agent
By:    _______________________________________
    Name:
    Title:
[ ]
as Initial Additional Agent
By:    _______________________________________
    Name:
    Title
WEX INC.
By:    _______________________________________
    Name:
    Title:



[THE GRANTORS LISTED ON ANNEX I HERETO],
By:    _______________________________________
    Name:
    Title:







ANNEX I


Grantors
FLEETONE HOLDINGS, LLC
TRANSPLATINUM SERVICE, LLC
FLEETONE, L.L.C.
WRIGHT EXPRESS HOLDINGS 2, LLC
WRIGHT EXPRESS HOLDINGS 3, LLC
WEX HEALTH, INC.
ELECTRONIC FUNDS SOURCE LLC
EFS PAYMENTS LLC
OTR TOPCO LLC
OTR HOLDINGS LLC
TRUCKERS B2B, LLC
OTR BLOCKER LLC
TCH CANADA INC.
WRIGHT EXPRESS FUELING SOLUTIONS, INC.
WEX PAYMENTS INC.
PO HOLDING LLC
DISCOVERY BENEFITS, LLC
WEX FLEET US LLC




ANNEX II


[FORM OF] JOINDER NO. [ ] dated as of [     ], 20[ ] (this “Joinder”) to the
FIRST LIEN INTERCREDITOR AGREEMENT dated as of [ ], 20[ ] (the “First Lien
Intercreditor Agreement”), among WEX INC., a Delaware corporation (the
“Borrower”), the other Grantors (as defined therein) party thereto, BANK OF
AMERICA, N.A., as collateral agent for the Credit Agreement Secured Parties (in
such capacity, the “First Lien Collateral Agent”) and [INSERT NAME], as agent
for the Initial Additional First Lien Secured Parties (in such capacity and
together with its successors in such capacity, the “Initial Additional Agent”)
and each Additional Agent from time to time party thereto.


A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the First Lien Intercreditor Agreement.
B.    As a condition to the ability of the Borrower or any Subsidiary of the
Borrower to incur Additional First Lien Obligations and to secure such Senior
Class Debt with the Senior Lien and to have such Senior Class Debt guaranteed by
the Grantors on a senior basis, in each case under and pursuant to the
Additional First Lien Documents, the Senior Class Debt Representative in respect
of such Senior Class Debt is required to become a Collateral Agent under, and
such Senior Class Debt and the Senior Class Debt Parties in respect thereof are
required to become subject to and bound by, the First Lien Intercreditor
Agreement. Section 5.13 of the First Lien Intercreditor Agreement provides that
such Senior Class Debt Representative may become a Collateral Agent under, and
such Senior Class Debt and such Senior Class Debt Parties may become subject to
and bound by, the First Lien Intercreditor Agreement, upon the execution and
delivery by the Senior Class Representative of an instrument in the form of this
Joinder and the satisfaction of the other conditions set forth in Section 5.13
of the First Lien Intercreditor Agreement. The undersigned Senior Class Debt
Representative (the “New Collateral Agent”) is executing this Joinder in
accordance with the requirements of the First Lien Intercreditor Agreement.
Accordingly, the Controlling Collateral Agent and the New Collateral Agent agree
as follows:
SECTION 1.    In accordance with Section 5.13 of the First Lien Intercreditor
Agreement, the New Collateral Agent by its signature below becomes a Collateral
Agent and Additional Agent under, and the related Senior Class Debt and Senior
Class Debt Parties become subject to and bound by, the First Lien Intercreditor
Agreement with the same force and effect as if the New Collateral Agent had
originally been named therein as a Collateral Agent, and the New Collateral
Agent, on behalf of itself and such Senior Class Debt Parties, hereby agrees to
all the terms and provisions of the First Lien Intercreditor Agreement
applicable to it as a Collateral Agent and to the Senior Class Debt Parties that
it represents as Additional First Lien Secured Parties. Each reference to a
“Collateral Agent” or an “Additional Agent” in the First Lien Intercreditor
Agreement shall be deemed to include the New Collateral Agent. The First Lien
Intercreditor Agreement is hereby incorporated herein by reference.
SECTION 2.    The New Collateral Agent represents and warrants to the
Controlling Collateral Agent and the other First Lien Secured Parties that
(i) it has full power and authority to enter into this Joinder, in its capacity
as [agent] [trustee], (ii) this Joinder has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with the terms of such Agreement and
(iii) the Additional First Lien Documents relating to such Senior Class Debt
provide that, upon the New Collateral Agent’s entry into this Agreement, the
Senior Class Debt Parties in respect of such Senior Class Debt will be subject
to and bound by the provisions of the First Lien Intercreditor Agreement as
Additional First Lien Secured Parties.
SECTION 3.    This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when the Collateral Agent
shall have received a counterpart of this Joinder that bears the signature of
the New Collateral Agent. Delivery of an executed signature page to this Joinder
by facsimile transmission shall be effective as delivery of a manually signed
counterpart of this Joinder.
SECTION 4.    Except as expressly supplemented hereby, the First Lien
Intercreditor Agreement shall remain in full force and effect.
SECTION 5.    THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6.    In case any one or more of the provisions contained in this
Joinder should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Collateral Agent shall be given
to it at the address set forth below its signature hereto.
SECTION 8.    The Borrower agrees to reimburse the Controlling Collateral Agent
for its reasonable out-of-pocket expenses in connection with this Joinder,
including the reasonable fees, other charges and disbursements of counsel for
the Controlling Collateral Agent.
IN WITNESS WHEREOF, the New Collateral Agent and the Controlling Collateral
Agent have duly executed this Joinder to the First Lien Intercreditor Agreement
as of the day and year first above written.
[NAME OF NEW COLLATERAL AGENT], as
[ ] for the holders of
[                                  ],
By:    _______________________________________
    Name:
    Title:
Address for notices:

    _______________________________________

    _______________________________________
attention of: _____________________________
Telecopy: _______________________________
Acknowledged by:


[___________________],
as Controlling Collateral Agent




By:    ________________________________
    Name:
    Title:




WEX INC.
By:    _____________________________

    Name:

    Title:


[THE GRANTORS
LISTED ON SCHEDULE I HERETO]




By:    ________________________________
    Name:
    Title:







Schedule I to the
Joinder to the
First Lien Intercreditor Agreement
Grantors
[    ]





ANNEX III




[FORM OF] SUPPLEMENT NO. [ ] dated as of [ ], 20[ ] (this “Supplement”) to the
FIRST LIEN INTERCREDITOR AGREEMENT dated as of [ ], 20[ ] (the “First Lien
Intercreditor Agreement”), among WEX INC., a Delaware corporation (the
“Borrower”), the other Grantors (as defined therein) party thereto, BANK OF
AMERICA, N.A., as collateral agent for the Credit Agreement Secured Parties (in
such capacity, the “First Lien Collateral Agent”) and [INSERT NAME], as agent
for the Initial Additional First Lien Secured Parties (in such capacity and
together with its successors in such capacity, the “Initial Additional Agent”)
and each Additional Agent from time to time party thereto.


A.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the First Lien Intercreditor Agreement.
B.    The Grantors have entered into the First Lien Intercreditor Agreement.
Pursuant to certain Secured Credit Documents, certain newly acquired or
organized Subsidiaries of the Borrower are required to enter into the First Lien
Intercreditor Agreement. Section 5.16 of the First Lien Intercreditor Agreement
provides that such Subsidiaries may become party to the First Lien Intercreditor
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Subsidiary (the “New Grantor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement, the
Initial Additional First Lien Documents and Additional First Lien Documents.
Accordingly, the Controlling Collateral Agent and the New Grantor agree as
follows:
SECTION 1.    In accordance with Section 5.16 of the First Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
First Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the First Lien Intercreditor Agreement applicable to
it as a Grantor thereunder. Each reference to a “Grantor” in the First Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The First
Lien Intercreditor Agreement is hereby incorporated herein by reference.
SECTION 2.    The New Grantor represents and warrants to the Controlling
Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except to the extent that the enforceability hereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws generally
affecting creditors’ rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law).
SECTION 3.    This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Controlling Collateral Agent shall have received a counterpart of this
Supplement that bears the signature of the New Grantor. Delivery of an executed
signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.
SECTION 4.    Except as expressly supplemented hereby, the First Lien
Intercreditor Agreement shall remain in full force and effect.
SECTION 5.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6.    In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Borrower as specified in the First Lien Intercreditor Agreement.
SECTION 8.    The Borrower agrees to reimburse the Controlling Collateral Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Controlling Collateral Agent.
IN WITNESS WHEREOF, the New Grantor, and the Controlling Collateral Agent have
duly executed this Supplement to the First Lien Intercreditor Agreement as of
the day and year first above written.
[NAME OF NEW GRANTOR],
By:    ________________________________________
    Name:
    Title:


Acknowledged by:


[_________________], as Controlling Collateral Agent,


By:    ________________________________
    Name:
    Title:








Annex II-A-5

